EXHIBIT 10.6
 
EXECUTION VERSION
 
 
 
JOINDER AGREEMENT
(Additional First Lien Obligations)
 
 
This JOINDER AGREEMENT (this “Joinder”), dated as of May 9, 2019, is among
WILMINGTON TRUST, NATIONAL ASSOCIATION, as an Additional First Lien Obligations
Representative (in such capacity, the “Super Senior Representative”), WILMINGTON
TRUST, NATIONAL ASSOCIATION, as First Lien Representative, WILMINGTON TRUST,
NATIONAL ASSOCIATION, as Second Lien Representative, and acknowledged by FUSION
CONNECT, INC. (the “Company”) and the other Grantors named on the signature
pages hereto.
 
 
WHEREAS, the Company and certain of its subsidiaries have entered into a Super
Senior Secured Credit Agreement, dated as of the date hereof, among the Company,
as Borrower, certain subsidiaries of the Company, as Guarantor Subsidiaries, the
lenders party thereto from time to time, and Wilmington Trust, National
Association, as Administrative Agent and Collateral Agent (as amended, restated,
supplemented or otherwise modified from time to time, the “Super Senior Credit
Agreement”);
 
WHEREAS, the Super Senior Representative wishes to become a party as an
“Additional First Lien Obligations Representative“ to that certain Intercreditor
Agreement, dated as of May 4, 2018 (as the same may be amended, restated,
supplemented or otherwise modified from time to time, the “Intercreditor
Agreement”), by and among the parties (other than the Super Senior
Representative) referred to above and acknowledged by the Grantors party
thereto;
 
WHEREAS, this Joinder is supplemental to the Intercreditor Agreement and has
been entered into to effectuate the Joinder of the Super Senior Representative
as an Additional First Lien Obligations Representative under the Intercreditor
Agreement pursuant to Section 10.05(b)(iii) of the Intercreditor Agreement; and
 
WHEREAS, the lien priorities and rights and obligations as among the holders and
beneficiaries of the First Priority Liens will be governed by a separate Super
Senior Intercreditor Agreement, dated as of the date hereof (as the same may be
amended, restated, supplemented or otherwise modified from time to time, the
“Super Senior Intercreditor Agreement”), between the Super Senior Representative
and the First Lien Representative and acknowledged by the Company and the other
Grantors.
 
 
ARTICLE I
 
Definitions
 
 
SECTION 1.01 Capitalized terms used but not defined herein shall have the
meanings assigned thereto in the Intercreditor Agreement.
 
 
 



 
 
ARTICLE II
 
Joinder
 
 
SECTION 2.01 The Super Senior Representative agrees to become, with immediate
effect, a party to and agrees to be bound by the terms of, the Intercreditor
Agreement as an Additional First Lien Obligations Representative as if it had
originally been party to the Intercreditor Agreement as an Additional First Lien
Obligations Representative.
 
SECTION 2.02 Each party to this Joinder (other than the Super Senior
Representative) confirms the acceptance of the Super Senior Representative as an
Additional First Lien Obligations Representative for purposes of the
Intercreditor Agreement. Pursuant to Section 10.05(b)(iii), and solely for the
purpose of providing the Super Senior Representative and the holders of such
Additional First Lien Obligations rights and obligations that are substantially
identical to those of the First Lien Representative and the other First Lien
Secured Parties and otherwise to treat such Additional First Lien Obligations
and any Liens on any assets of the Borrower or any Subsidiary securing such
Additional First Lien Obligations in a manner that is substantially identical to
the treatment under the Intercreditor Agreement of the First Lien Secured
Obligations and the First Priority Liens, the Intercreditor Agreement is hereby
amended to delete the stricken text (indicated textually in the same manner as
the following example: stricken text) and to add the double-underlined text
(indicated textually in the same manner as the following example: underlined
text) as set forth in the marked blacklined copy of the Intercreditor Agreement
attached as Annex I attached hereto.
 
 
ARTICLE III
 
Miscellaneous
 

SECTION 3.01 (a) THIS JOINDER AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER (INCLUDING ANY CLAIMS SOUNDING IN CONTRACT LAW OR TORT LAW ARISING OUT
OF THE SUBJECT MATTER HEREOF AND ANY DETERMINATIONS WITH RESPECT TO
POST-JUDGMENT INTEREST) SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD
TO CONFLICT OF LAWS PRINCIPLES THEREOF THAT WOULD RESULT IN THE APPLICATION OF
ANY LAW OTHER THAN THE LAW OF THE STATE OF NEW YORK.
 
(b) ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST ANY PARTY HERETO OR ANY OTHER
SECURED PARTY OR GRANTOR ARISING OUT OF OR RELATING TO THIS JOINDER SHALL BE
BROUGHT EXCLUSIVELY IN ANY FEDERAL COURT OF THE UNITED STATES OF AMERICA SITTING
IN THE BOROUGH OF MANHATTAN OR, IF THAT COURT DOES NOT HAVE SUBJECT MATTER
JURISDICTION, IN ANY STATE COURT LOCATED IN THE CITY AND COUNTY OF NEW YORK. BY
EXECUTING AND DELIVERING THIS JOINDER, EACH REPRESENTATIVE, FOR ITSELF AND ITS
RELATED SECURED PARTIES AND ITS AND THEIR PROPERTIES, IRREVOCABLY (I) ACCEPTS
GENERALLY AND UNCONDITIONALLY THE EXCLUSIVE JURISDICTION AND VENUE OF SUCH
COURTS, (II) WAIVES ANY DEFENSE OF FORUM NON CONVENIENS, (III) AGREES THAT
SERVICE OF ALL PROCESS IN ANY SUCH
 
 

 
 
PROCEEDING IN ANY SUCH COURT MAY BE MADE BY REGISTERED OR CERTIFIED MAIL, RETURN
RECEIPT REQUESTED, TO THE APPLICABLE PARTY AT ITS ADDRESS PROVIDED IN ACCORDANCE
WITH SECTION 10.01 OF THE INTERCREDITOR AGREEMENT OR SECTION 2.02 HEREOF, (IV)
AGREES THAT SERVICE AS PROVIDED IN CLAUSE (III) ABOVE IS SUFFICIENT TO CONFER
PERSONAL JURISDICTION OVER IT AND ITS PROPERTY IN ANY SUCH PROCEEDING IN ANY
SUCH COURT, AND OTHERWISE CONSTITUTES EFFECTIVE AND BINDING SERVICE IN EVERY
RESPECT AND (V) AGREES THAT A FINAL JUDGMENT IN ANY SUCH PROCEEDING MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW.
 
 
SECTION 3.02 This Joinder may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original but all of which when taken together shall constitute a single
contract. Delivery of an executed signature page to this Joinder by facsimile or
in electronic format (i.e., “pdf” or “tif”) shall be as effective as delivery of
a manually signed counterpart of this Joinder.
 
 
[Remainder of this page intentionally left blank; signatures follow.]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Joinder to be duly
executed by their respective authorized officers as of the day and year first
above written.
 
 
WILMINGTON TRUST, NATIONAL ASSOCIATION, as First Lien Representative
 
By
/s/ Jeffery Rose
 
Name: Jeffery Rose
Title: Vice President
 
 

 
 
WILMINGTON TRUST, NATIONAL ASSOCIATION, as Second Lien Representative
 
By
/s/ Jeffery Rose
 
Name: Jeffery Rose
Title: Vice President
 
 

 
WILMINGTON TRUST, NATIONAL ASSOCIATION, as New Representative
 
By
/s/ Jeffery Rose
 
Name: Jeffery Rose
Title: Vice President

 
 
 
 
[Fusion Connect – Acknowledgment to Intercreditor Agreement Joinder]

 
 
 
ACKNOWLEDGED AS OF THE DATE FIRST WRITTEN ABOVE:
 
FUSION CONNECT, INC.,
FUSION NBS ACQUISITION CORP.
FUSION LLC
FUSION BCHI ACQUISITION LLC
FUSION CLOUD SERVICES, LLC
FUSION CB HOLDINGS, INC.
FUSION COMMUNICATIONS, LLC
FUSION MANAGEMENT SERVICES LLC
FUSION TELECOM, LLC
FUSION TEXAS HOLDINGS, INC.
FUSION TELECOM OF KANSAS, LLC
FUSION TELECOM OF OKLAHOMA, LLC
FUSION TELECOM OF MISSOURI, LLC
BIRCAN HOLDINGS, LLC
FUSION PM HOLDINGS, INC.
FUSION CLOUD COMPANY LLC
FUSION MPHC GROUP, INC.
FUSION MPHC HOLDING CORPORATION
 
 
by
 
/s/ James P. Prenetta, Jr.
 
 
Name: James P. Prenetta, Jr.
Title: Executive Vice President and General Counsel
 
 
 
 

 

 
FUSION TELECOM OF TEXAS, LTD., L.L.P., as Grantor
 
 
 
By: Fusion Texas Holdings, Inc., its general partner
 
By: /s/ James P. Prenetta, Jr.
 
Name: James P. Prenetta, Jr.
Title: Executive Vice President and General Counsel
 
 
 

[Fusion Connect – Acknowledgment to Intercreditor Agreement Joinder]

 
 
ANNEX I

 
 
 
 
 
 
 
 
 
 
 

 
 
 
 
 
 
 
 
 
 
INTERCREDITOR AGREEMENT
 
dated as of
 
May 4, 2018,
 
among
 
WILMINGTON TRUST, NATIONAL ASSOCIATION,
as First Lien Representative,
 
WILMINGTON TRUST, NATIONAL ASSOCIATION,
as Second Lien Representative,
 
EACH ADDITIONAL FIRST LIEN OBLIGATIONS REPRESENTATIVE
 
and
 
EACH ADDITIONAL SECOND LIEN OBLIGATIONS REPRESENTATIVE
 
 
 
 
 
 
 
 
 
 
 
 
[CS&M Ref. No. 4025-110]
 
 

 
TABLE OF CONTENTS
Page
 
 
ARTICLE I
 
 
 
 
 
DEFINITIONS
 
SECTION 1.01. Defined Terms  2
SECTION 1.02. Terms Generally  1617
 
ARTICLE II
 
 
 
 
 
LIEN PRIORITIES
 
SECTION 2.01. Relative Priorities  1718
SECTION 2.02. Prohibition on Contesting Liens  1719
SECTION 2.03. Similar Liens and Agreements  1819
SECTION 2.04. No Separate Liens  1819
SECTION 2.05. Perfection of Liens  1820
SECTION 2.06. Certain Cash Collateral  1920
 
ARTICLE III
 
 
 
 
 
ENFORCEMENT OF RIGHTS; MATTERS RELATING TO COLLATERAL
 
SECTION 3.01. Exercise of Rights and Remedies  1921
SECTION 3.02. No Interference  2224
SECTION 3.03. Rights as Unsecured Creditors  2426
SECTION 3.04. Automatic Release of Second Priority Liens  2427
SECTION 3.05. Insurance and Condemnation Awards  2628
 
ARTICLE IV
 
 
 
 
 
PAYMENTS
 
SECTION 4.01. Application of Proceeds  2629
SECTION 4.02. Payment Over  2730
SECTION 4.03.Certain Agreements with Respect to Invalid or Unenforceable
Liens  2831
 
 

 
 
 
ARTICLE V
 
 
 
 
 
BAILMENT FOR PERFECTION OF CERTAIN SECURITY INTERESTS
 
 
ARTICLE VI
 
 
 
 
 
INSOLVENCY OR LIQUIDATION PROCEEDINGS
 
SECTION 6.01. Finance and Sale Matters  3033
SECTION 6.02. Relief from the Automatic Stay  3336
SECTION 6.03. Reorganization Securities  3337
SECTION 6.04. Post-Petition Interest  3437
SECTION 6.05. Certain Waivers by the Second Lien Secured Parties  3438
SECTION 6.06. Certain Voting Matters  3438
SECTION 6.07. Subordination Agreement  3538
 
ARTICLE VII
 
 
 
 
 
OTHER AGREEMENTS
 
SECTION 7.01. Matters Relating to Loan Documents  3538
SECTION 7.02.Effect of Refinancing of Indebtedness under Loan Documents  3842
SECTION 7.03.No Waiver by First Lien Secured Parties 39and Super Senior Secured
Parties  44
SECTION 7.04. Reinstatement  3944
SECTION 7.05. Further Assurances  4044
 
ARTICLE VIII
 
 
 
 
 
REPRESENTATIONS AND WARRANTIES
 
 
ARTICLE IX
 
 
 
 
 
NO RELIANCE; NO LIABILITY; OBLIGATIONS ABSOLUTE
 
SECTION 9.01. No Reliance; Information  4045
SECTION 9.02. No Warranties or Liability  4146
SECTION 9.03. Obligations Absolute  4247
 
ARTICLE X
 
 
 
 
 
MISCELLANEOUS
 
SECTION 10.01. Notices  4248
SECTION 10.02. Conflicts  4348
SECTION 10.03. Effectiveness; Survival  4348
SECTION 10.04. Severability  4349
SECTION 10.05. Amendments; Waivers  4349
 
 

 
 
SECTION 10.06. Subrogation  4652
SECTION 10.07.APPLICABLE LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS;
WAIVERS  4753
SECTION 10.08. WAIVER OF JURY TRIAL  4854
SECTION 10.09. Parties in Interest  4854
SECTION 10.10. Specific Performance  4955
SECTION 10.11. Headings  4955
SECTION 10.12. Counterparts  4955
SECTION 10.13. Provisions Solely to Define Relative Rights  4955
SECTION 10.14. Intercreditor Agreement Acknowledgement  4955
SECTION 10.15. Dealings with Borrower, Grantors and Guarantors  5056
SECTION 10.16. Agents and Representatives  5056
 
 
ANNEXES
 
Annex I    

-            
Second Lien Security Documents Legends
Annex III                 

-            
Form of Intercreditor Agreement Acknowledgement
Annex II          

-            
Second Lien Security Documents Legends
 
 

 
INTERCREDITOR AGREEMENT dated as of May 4, 2018 (this “Agreement”), among
WILMINGTON TRUST, NATIONAL ASSOCIATION (“Wilmington Trust”), as collateral agent
for the First Lien Lenders (as defined below) (in such capacity, the “First Lien
Representative”), WILMINGTON TRUST, as collateral agent for the Second Lien
Lenders (as defined below) (in such capacity, the “Second Lien Representative”),
and each ADDITIONAL FIRST LIEN OBLIGATIONS REPRESENTATIVE and each ADDITIONAL
SECOND LIEN OBLIGATIONS REPRESENTATIVE that, in each case, shall have become a
party hereto pursuant to Section 10.05(b).
 
Reference is made to (a) the First Lien Credit and Guaranty Agreement dated as
of May 4, 2018 (as amended, supplemented or otherwise modified from time to time
in accordance with the terms hereof, the “First Lien Credit Agreement”), among
Fusion Connect, Inc., a Delaware corporation (the “Borrower”), certain
Subsidiaries of the Borrower from time to time party thereto, the lenders from
time to time party thereto (the “First Lien Lenders”) and Wilmington Trust, as
administrative agent and collateral agent, (b) the Second Lien Credit and
Guaranty Agreement dated as of May 4, 2018 (as amended, supplemented or
otherwise modified from time to time in accordance with the terms hereof, the
“Second Lien Credit Agreement” and, together with the First Lien Credit
Agreement, the “Credit Agreements”), among the Borrower, certain Subsidiaries of
the Borrower from time to time party thereto, the lenders from time to time
party thereto (the “Second Lien Lenders”) and Wilmington Trust, as
administrative agent and collateral agent, (c) the First Lien Pledge and
Security Agreement dated as of May 4, 2018 (as amended, supplemented or
otherwise modified from time to time in accordance with the terms hereof, the
“First Lien Pledge and Security Agreement”), among the Borrower, certain
Subsidiaries of the Borrower from time to time party thereto and the First Lien
Representative, (d) the Second Lien Pledge and Security Agreement dated as of
May 4, 2018 (as amended, supplemented or otherwise modified from time to time in
accordance with the terms hereof, the “Second Lien Pledge and Security
Agreement”), among the Borrower, certain Subsidiaries of the Borrower from time
to time party thereto and the Second Lien Representative, and (e) the other
Security Documents referred to in the Credit Agreements.
 
WHEREAS, the First Lien Lenders have agreed to make loans and other extensions
of credit to the Borrower pursuant to the First Lien Credit Agreement on the
condition, among others, that the First Lien Secured Obligations shall be
secured by first priority Liens on, and security interests in, the Collateral.
 
WHEREAS, the Super Senior Lenders (as defined below) have agreed to make loans
and other extensions of credit to the Borrower pursuant to the Super Senior
Credit Agreement (as defined below) on the condition, among others, that the
Super Senior Secured Obligations (as defined below) shall be secured by first
priority Liens on, and security interests in, the Collateral as Additional First
Lien Obligations;
 
WHEREAS, the Second Lien Lenders have agreed to make loans to the Borrower
pursuant to the Second Lien Credit Agreement on the condition, among others,
that the Second Lien Secured Obligations shall be secured by second priority
Liens on, and security interests in, the Collateral.
 
WHEREAS, the Credit Agreements and the Super Senior Credit Agreement require,
among other things, that the parties thereto set forth in this Agreement, among
other things, their respective rights, obligations and remedies with respect to
the Collateral.
 
NOW, THEREFORE, the parties hereto agree as follows:
 

 
 

 
ARTICLE I.

DEFINITIONS
 
SECTION 1.01. Defined Terms.  As used in the Agreement (including the
preliminary statements hereto), the following terms shall have the meanings
specified below:
 
“Account(s)” means “accounts” as defined in Article 9 of the Uniform Commercial
Code and also means a right to payment of a monetary obligation, whether or not
earned by performance, (a) for property that has been or is to be sold, leased,
licensed, assigned, or otherwise disposed of, (b) for services rendered or to be
rendered, or (c) arising out of the use of a credit or charge card or
information contained on or for use with the card.
 
“Account Debtor” means any Person that is or that may become obligated to any
Grantor under, with respect to or on account of an Account or a “payment
intangible” as defined in Article 9 of the Uniform Commercial Code.
 
“Additional First Lien Obligations” means Indebtedness of the Grantors incurred
following the date of this Agreement (together with all obligations in respect
of such Indebtedness, including all principal, premium, interest, fees,
attorney’s fees, costs, charges, expenses, reimbursement obligations,
indemnities, guarantees, and all other amounts payable under or secured by any
Additional First Lien Obligations Agreement (including, in each case, any such
Additional First Lien Obligations arising or accruing during the pendency of any
Insolvency or Liquidation Proceeding), notwithstanding that any such Additional
First Lien Obligations or claims therefor shall be disallowed, voided or
subordinated in any Insolvency or Liquidation Proceeding or under any Bankruptcy
Law or other applicable law) to the extent (a) such Indebtedness and such
obligations in respect of such Indebtedness are permitted by the terms of the
First Lien Credit Agreement, the Super Senior Credit Agreement, the Second Lien
Credit Agreement, each Additional Second Lien Obligations Agreement then in
effect and each other Additional First Lien Obligations Agreement then in effect
to be secured by Liens on the Collateral ranking pari passu in priority with the
First Priority Liens and the Liens on the Collateral securing other Additional
First Lien Obligations (without regard to the control of remedies) and senior in
priority to the Second Priority Liens and to the Liens on the Collateral
securing any Additional Second Lien Obligations, (b) the Grantors have granted
Liens on the Collateral to secure such Indebtedness and such obligations in
respect of such Indebtedness (it being agreed that First Lien Secured
Obligations incurred or issued after the date hereof (i) under the First Lien
Loan Documents, (ii) in respect of “Specified Hedge Obligations” (as defined in
the First Lien Credit Agreement) and (iii) in respect of “Specified Cash
Management Services Obligations” (as defined in the First Lien Credit Agreement)
shall not constitute Additional First Lien Obligations) and (c) neither any
Grantor nor any Affiliate thereof has granted any Lien on any property, asset,
right or interest other than the Collateral to secure such Indebtedness unless
the First Lien Secured Obligations and Super Senior Secured Obligations, as
applicable, incurred or issued (i) under the First Lien Loan Documents and the
Super Senior Loan Documents, as applicable, (ii) in respect of “Specified Hedge
Obligations” (as defined in the First Lien Loan Documents) and (iii) in respect
of “Specified Cash Management Services Obligations” (as defined in the First
Lien Credit Agreement) have been secured by a pari passu Lien granted by such
Grantor or Affiliate on such other property, asset, right or interest.
 
 


2

 
 
“Additional First Lien Obligations Agreement” means the indenture, credit
agreement or other definitive agreement under which any Additional First Lien
Obligations are incurred.
 
“Additional First Lien Obligations Representative” means any Person appointed to
act as trustee, collateral agent or a similar representative for the holders of
Additional First Lien Obligations pursuant to any Additional First Lien
Obligations Agreement.
 
“Additional Second Lien Obligations” means Indebtedness of the Grantors incurred
following the date of this Agreement (together with all obligations in respect
of such Indebtedness, including all principal, premium, interest, fees,
attorney’s fees, costs, charges, expenses, reimbursement obligations,
indemnities, guarantees, and all other amounts payable under or secured by any
Additional Second Lien Obligations Agreement (including, in each case, any such
Additional Second Lien Obligations arising or accruing during the pendency of
any Insolvency or Liquidation Proceeding), notwithstanding that any such
Additional Second Lien Obligations orclaims therefor shall be disallowed, voided
or subordinated in any Insolvency or Liquidation Proceeding or under any
Bankruptcy Law or other applicable law) to the extent (a) such Indebtedness and
such obligations in respect of such Indebtedness are permitted by the terms of
the First Lien Credit Agreement, the Super Senior Credit Agreement, the Second
Lien Credit Agreement, each Additional First Lien Obligations Agreement then in
effect and each other Additional Second Lien Obligations Agreement then in
effect to be secured by Liens on the Collateral ranking junior in priority to
the First Priority Liens and to the Liens on the Collateral securing Additional
First Lien Obligations and pari passu in priority to the Second Priority Liens
and to the Liens on the Collateral securing any Additional Second Lien
Obligations (without regard to the control of remedies) and (b) the Grantors
have granted Liens on the Collateral to secure such Indebtedness and such
obligations in respect of such Indebtedness (it being agreed that Second Lien
Secured Obligations incurred or issued after the date hereof under the Second
Lien Loan Documents shall not constitute Additional Second Lien Obligations).
 
“Additional Second Lien Obligations Agreement” means the indenture, credit
agreement or other definitive agreement under which any Additional Second Lien
Obligations are incurred.
 
“Additional Second Lien Obligations Representative” means any Person appointed
to act as trustee, collateral agent or a similar representative for the holders
of Additional Second Lien Obligations pursuant to any Additional Second Lien
Obligations Agreement.
 
“Affiliate” means, with respect to a specified Person, another Person that
directly or indirectly Controls or is Controlled by or is under common Control
with the Person specified.
 
“Agreement” has the meaning assigned to such term in the preamble hereto.
 
 
 
3

 
 
“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now and hereinafter in effect, or any successor statute.
 
“Bankruptcy Law” means the Bankruptcy Code and any other Federal, state or
foreign bankruptcy, insolvency, receivership or similar law.
 
“Borrower” has the meaning assigned to such term in the preliminary statement of
this Agreement.
 
“Business Day” means any day other than a Saturday or Sunday, a day that is a
legal holiday under the laws of the State of New York or a day on which banking
institutions located in such State are authorized or required by law to remain
closed.
 
“Capped First Lien Loan Document Obligations” means First Lien Loan Document
Obligations and Super Senior Loan Document Obligations (or any Refinancing
thereof constituting New First Lien Obligations in accordance with the
provisions of Section 7.02(a)) in the form of (a) the principal amount of loans
outstanding under the First Lien Credit Agreement (or under any Refinancing
thereof constituting New First Lien Obligations in accordance with the
provisions of Section 7.02(a)) and, (b) the principal amount of loans
outstanding under the Super Senior Credit Agreement (or under any Refinancing
thereof constituting New First Lien Obligations in accordance with the
provisions of Section 7.02(a)), and (c) the “Letter of Credit Usage” (as defined
in the First Lien Credit Agreement) (or any comparable successor term)
outstanding under the First Lien Credit Agreement (or under any Refinancing
thereof constituting New First Lien Obligations in accordance with the
provisions of Section 7.02(a)). For the avoidance of doubt, Capped First Lien
Loan Document Obligations shall not include First Lien Secured Obligations in
respect of “Hedge Agreements” (as defined in the First Lien Credit Agreement)
(or any comparable successor term) and the First Lien Secured Cash Management
Obligations or, in each case, any comparable successor terms under any
indenture, credit agreement or other definitive agreement evidencing any
Refinancing of the First Lien Secured Obligations or Super Senior Secured
Obligations constituting New First Lien Obligations in accordance with the
provisions of Section 7.02(a).
 
“Collateral” means the First Lien Collateral and the Second Lien Collateral.
 
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies, or the dismissal or
appointment of the management, of a Person, whether through the ability to
exercise voting power, by contract or otherwise. “Controlling” and “Controlled”
have meanings correlative thereto.
 
“Controlling First Lien Representative” means the First Lien Representative or
the Super Senior Representative as determined (as between the Super Senior
Representative and the First Lien Representative) pursuant to the Super Senior
Intercreditor Agreement, and which for purposes of this Agreement shall
initially be the Super Senior Representative and, after the Discharge of the
First Lien Secured Obligations in respect of the Super Senior Secured
Obligations, shall be the First Lien Representative.
 

 
 
4

 
 
“Credit Agreements” has the meaning assigned to such term in the preliminary
statement of this Agreement.
 
“DIP Financing” has the meaning assigned to such term in Section 6.01(a).
 
“DIP Financing Liens” has the meaning assigned to such term in Section 6.01(a).
 
“Discharge of Excess First Lien Obligations” means, subject to Sections 7.02(a)
and 7.04, (a) payment in full in cash or immediately available funds of the
principal of and interest (including interest accruing during the pendency of
any Insolvency or Liquidation Proceeding, regardless of whether allowed or
allowable in such Insolvency or Liquidation Proceeding) and premium, if any, on
the Excess First Lien Obligations, (b) payment in full in cash or immediately
available funds of all other Excess First Lien Obligations that are due and
payable or otherwise accrued and owing at or prior to the time such principal
and interest are paid (excluding, for the avoidance of doubt, contingent expense
reimbursement and indemnification obligations that are not yet due and payable),
(c) cancellation of or the entry into arrangements satisfactory to the First
Lien Representative and the applicable Issuing Bank (as defined in the First
Lien Credit Agreement) with respect to all letters of credit issued and
outstanding under the First Lien Credit Agreement that constitute Excess First
Lien Obligations and (d) termination or expiration of all commitments to lend
and all obligations to issue or extend letters of credit under the First Lien
Credit Agreement and the Super Senior Credit Agreement that constitute Excess
First Lien Obligations.
 
“Discharge of First Lien Loan Document Obligations” means, subject to
Sections 7.02(a) and 7.04, (a) payment in full in cash or immediately available
funds of the principal of and interest (including interest accruing during the
pendency of any Insolvency or Liquidation Proceeding, regardless of whether
allowed or allowable in such Insolvency or Liquidation Proceeding) and premium,
if any, on the First Lien Loan Document Obligations and the Super Senior Loan
Document Obligations, (b) payment in full in cash or immediately available funds
of all other First Lien Loan Document Obligations and Super Senior Loan Document
Obligations that are due and payable or otherwise accrued and owing at or prior
to the time such principal and interest are paid (excluding, for the avoidance
of doubt, contingent expense reimbursement and indemnification obligations that
are not yet due and payable), (c) cancellation of or the entry into arrangements
satisfactory to the First Lien Representative and the applicable Issuing Bank
(as defined in the First Lien Credit Agreement) with respect to all letters of
credit issued and outstanding under the First Lien Credit Agreement and
(d) termination or expiration of all commitments to lend and all obligations to
issue or extend letters of credit under the First Lien Credit Agreement and the
Super Senor Credit Agreement.
 
 
 
5

 
 
“Discharge of First Lien Secured Obligations” means, subject to Sections 7.02(a)
and 7.04, the occurrence of (a) the Discharge of First Lien Loan Document
Obligations, (b) cancellation of or the entry into arrangements satisfactory to
the First Lien Representative and each applicable hedging counterparty with
respect to all obligations under Hedge Agreements (as defined in the First Lien
Credit Agreement) that constitute First Lien Secured Obligations, (c) payment in
full in cash or immediately available funds of all First Lien Secured Cash
Management Obligations that constitute First Lien Secured Obligations, (d)
payment in full in cash or immediately available funds of all other First Lien
Secured Obligations and Super Senior Secured Obligations that are due and
payable or otherwise accrued and owing at or prior to the time the foregoing
payments are made (excluding, in the case of this clause (d), contingent expense
reimbursement and indemnification obligations that are not yet due and payable)
and (e) adequate provision reasonably satisfactory to the applicable First Lien
Secured Parties and Super Senior Secured Parties having been made for any
contingent or unliquidated First Lien Secured Obligations and Super Senior Loan
Document Obligations related to claims, causes of action or liabilities that
have theretofore been asserted in writing by the First Lien Secured Parties or
the Super Senior Secured Parties, as applicable, and for which reimbursement or
indemnification is required under the First Lien Loan Documents or the Super
Senior Loan Documents, as applicable.
 
“Discharge of Second Lien Secured Obligations” means, subject to
Section 7.02(b), (a) payment in full in cash or immediately available funds of
the principal of and interest (including interest accruing during the pendency
of any Insolvency or Liquidation Proceeding, regardless of whether allowed or
allowable in such Insolvency or Liquidation Proceeding) and premium, if any, on
the Second Lien Secured Obligations, (b) payment in full in cash or immediately
available funds of all other Second Lien Secured Obligations that are due and
payable or otherwise accrued and owing at or prior to the time such principal
and interest are paid (excluding, for the avoidance of doubt, contingent expense
reimbursement and indemnification obligations that are not yet due and payable)
and (c) adequate provision reasonably satisfactory to the applicable Second Lien
Secured Parties having been made for any contingent or unliquidated Second Lien
Secured Obligations related to claims, causes of action or liabilities that have
theretofore been asserted in writing by the Second Lien Secured Parties and for
which reimbursement or indemnification is required under the Second Lien Loan
Documents.
 
“Disposition” means any sale, lease, exchange, transfer or other disposition.
“Dispose” has a correlative meaning.
 
 
 
6

 
 
“Enforcement Action” means any action under applicable law to: (a) foreclose,
execute, levy or collect on, take possession or control of, sell or otherwise
realize upon (judicially or non-judicially), or lease, license or otherwise
exercise or enforce remedial rights with respect to Collateral (including by way
of set-off, notification of a public or private sale or other disposition under
the Uniform Commercial Code or other applicable law, notification to Account
Debtors, notification to third parties under control agreements, or exercise of
rights under landlord or bailee consents or similar arrangements, if
applicable), (b) solicit bids from third parties to conduct the liquidation or
Disposition of any Collateral, or, solely to the extent such action is not a
Second Lien Permitted Action, to engage or retain sales brokers, marketing
agents, investment bankers, accountants, appraisers, auctioneers or other third
parties for the purposes of marketing, promoting and selling any Collateral, (c)
to credit bid in respect of any Collateral in satisfaction of Indebtedness or
other First Lien Secured Obligations, Super Senior Secured Obligations or Second
Lien Secured Obligations secured thereby or (d) to otherwise enforce a security
interest or exercise another right or remedy as a secured creditor pertaining to
any Collateral (other than, to the extent the Grantors fail to perform any
action required under any protective covenant relating to the Collateral under
any Security Document, the performance thereof by the First Lien Representative,
the Super Senior Representative or the Second Lien Representative, in each case
to the extent permitted by the applicable Security Documents) at law, in equity
or pursuant to the First Lien Loan Documents, the Super Senior Loan Documents or
Second Lien Loan Documents (including the commencement of applicable legal
proceedings or other actions with respect to all or any portion of the
Collateral, including seeking relief from or modification of an automatic stay
or any other stay in an Insolvency or Liquidation Proceeding, to facilitate the
actions described in the preceding clause (a), (b) or (c), and exercising voting
rights in respect of Equity Interests comprising Collateral).
 
“Equity Interests” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation), including
partnership interests and membership interests, and any and all warrants, rights
or options to purchase or acquire any of the foregoing (other than, prior to the
date of such conversion, Indebtedness that is convertible into any such Equity
Interests).
 
“Excess First Lien Obligations” means the sum of (a) the portion of the Capped
First Lien Loan Document Obligations that is in excess of the Maximum First Lien
Principal Amount, plus (b) without duplication, unpaid interest and fees solely
to the extent accrued with respect to such portion of the Capped First Lien Loan
Document Obligations.
 
“Excess Second Lien Obligations” means the sum of (a) the portion of principal
of the Second Lien Secured Obligations that is in excess of the Maximum Second
Lien Principal Amount, plus (b) without duplication, unpaid interest and fees
solely to the extent accrued with respect to such portion of the Second Lien
Secured Obligations.
 
 
 
7

 
 
“First Lien Collateral” means all “Collateral”, as defined in the First Lien
Credit Agreement and all “Collateral”, as defined in the Super Senior Credit
Agreement, and any other assets of any Grantor now or at any time hereafter
subject, or purported under the terms of any First Lien Security Document to be
made subject, to any Lien securing any First Lien Secured Obligations or any
Super Senior Secured Obligations.
 
“First Lien Credit Agreement” has the meaning assigned to such term in the
preliminary statement of this Agreement.
 
“First Lien Lenders” has the meaning assigned to such term in the preliminary
statement of this Agreement.
 
“First Lien Loan Documents” means the “Credit Documents”, as defined in the
First Lien Credit Agreement.
 
“First Lien Loan Document Obligations” means the “Obligations”, as defined in
the First Lien Credit Agreement, set forth in clause (a) of the definition of
such term in the First Lien Credit Agreement (including any such “Obligations”
arising or accruing under Section 2.1, 2.2, 2.3, 2.23, 2.24 or 2.25 of the First
Lien Credit Agreement or during the pendency of any Insolvency or Liquidation
Proceeding), notwithstanding that any such “Obligations” or claims therefor
shall be disallowed, voided or subordinated in any Insolvency or Liquidation
Proceeding or under any Bankruptcy Law or other applicable law. Notwithstanding
the foregoing, for all purposes under this Agreement (other than the definition
of “Capped First Lien Loan Document Obligations”), Excess First Lien Obligations
shall not be included in the First Lien Loan Document Obligations.
 
“First Lien Mortgages” means, collectively, each mortgage, deed of trust,
leasehold mortgage, assignment of leases and rents, modifications and any other
agreement, document or instrument pursuant to which a Lien on real property is
granted to secure any First Lien Secured Obligations or under which rights or
remedies with respect to any such Lien are governed.
 
“First Lien Pledge and Security Agreement” has the meaning assigned to such term
in the preliminary statement of this Agreement.
 
 
“First Lien Refinancing Notice” has the meaning assigned to such term in Section
7.02(a).
 
 
“First Lien Representative” has the meaning assigned to such term in the
preamble to this Agreement.
 
 
“First Lien Required Lenders” means the “Requisite Lenders”, as defined in the
First Lien Credit Agreement.
 
 
 
8

 
 
“First Lien Secured Cash Management Obligations” means the “Specified Cash
Management Services Obligations”, as defined in the First Lien Credit Agreement
(including any such “Specified Cash Management Services Obligations” arising or
accruing during the pendency of any Insolvency or Liquidation Proceeding),
notwithstanding that any such “Specified Cash Management Services Obligations”
or claims therefor shall be disallowed, voided or subordinated in any Insolvency
or Liquidation Proceeding or under any Bankruptcy Law or other applicable law.
 
“First Lien Secured Obligations” means the “Secured Obligations”, as defined in
the First Lien Pledge and Security Agreement (including any such “Secured
Obligations” arising or accruing under Section 2.1, 2.2, 2.3, 2.23, 2.24 or 2.25
of the First Lien Credit Agreement or during the pendency of any Insolvency or
Liquidation Proceeding), notwithstanding that any such “Secured Obligations” or
claims therefor shall be disallowed, voided or subordinated in any Insolvency or
Liquidation Proceeding or under any Bankruptcy Law or other applicable law.
Notwithstanding the foregoing, for all purposes under this Agreement (other than
the definition of “First Priority Liens” and Sections 3.02(a)(vii), 6.03, 9.01
and 10.13), Excess First Lien Obligations shall not be included in the First
Lien Secured Obligations.
 
“First Lien Secured Parties” means the “Secured Parties”, as defined in the
First Lien Pledge and Security Agreement.
 
“First Lien Security Documents” means the “Collateral Documents”, as defined in
the First Lien Credit Agreement, and any other agreement, document or instrument
pursuant to which a Lien is granted or purported to be granted to secure any
First Lien Secured Obligations or under which rights or remedies with respect to
any such Lien are governed.
 
“First Priority Liens” means all Liens on the First Lien Collateral securing the
First Lien Secured Obligations or the Super Senior Loan Document Obligations,
respectively, whether created under the First Lien Security Documents or the
Super Senior Security Documents or acquired by possession, statute (including
any judgment lien), operation of law, subrogation or otherwise.
 
“Governmental Authority” means any federal, state, municipal, national,
supranational or other government, governmental department, commission, board,
bureau, court, agency or instrumentality or political subdivision thereof or any
entity, officer or examiner exercising executive, legislative, judicial,
regulatory or administrative functions of or pertaining to anygovernment or any
court, in each case whether associated with the United States of America, any
State thereof or the District of Columbia or a foreign entity or government
(including any supra-national body exercising such powers or functions, such as
the European Union or the European Central Bank).
 
 
 
9

 
 
“Grantors” means the Borrower, each other Guarantor and each other Person that
shall have created or purported to create any First Priority Lien or any Second
Priority Lien on all or any part of its assets to secure any First Lien Secured
Obligations, Super Senior Secured Obligations or any Second Lien Secured
Obligations.
 
“Guarantors” means the Borrower and each Subsidiary that has guaranteed, or that
may from time to time hereafter guarantee, the First Lien Secured Obligations,
the Super Senior Secured Obligations or the Second Lien Secured Obligations,
whether by executing and delivering the First Lien Credit Agreement, the Super
Senior Credit Agreement or the Second Lien Credit Agreement, as applicable, a
counterpart agreement thereto or otherwise.
 
“Indebtedness” means and includes all obligations that constitute
“Indebtedness”, as defined in the First Lien Credit Agreement, the Super Senior
Credit Agreement or the Second Lien Credit Agreement, as applicable.
 
“Insolvency or Liquidation Proceeding” means (a) any voluntary or involuntary
proceeding under the Bankruptcy Code or any other Bankruptcy Law with respect to
any Grantor, (b) any voluntary or involuntary appointment of a trustee,
examiner, custodian, receiver, liquidator or similar official for any Grantor or
for all or a substantial part of the property or assets of any Grantor, (c) any
voluntary or involuntary winding-up or liquidation of any Grantor, or (d) a
general assignment for the benefit of creditors by any Grantor.
 
“Lien” means any lien, mortgage, pledge, assignment, security interest,
hypothecation, charge or encumbrance of any kind (including any conditional sale
or other title retention agreement, and any lease or license in the nature
thereof) and any option, trust or other preferential arrangement having the
practical effect of any of the foregoing.
 
“Loan Documents” means the First Lien Loan Documents, the Super Senior Loan
Documents and the Second Lien Loan Documents.
 
 
 
10

 
 
“Maximum First Lien Principal Amount” means the sum of (a) the excess of (i)
110% of the amount equal to the sum of (A) $595,000,000 plus (B) the aggregate
amount of “Incremental Commitments” (as defined in the First Lien Credit
Agreement) (or any comparable successor term) established from time to time
under Section 2.23 of the First Lien Credit Agreement (or any comparable
successor provision) or pursuant to any comparable successor provisions in any
Refinancing thereof, in each case, to the extent (1) if the establishment of
such Incremental Commitments (or any comparable successor term) is conditioned
upon the absence of any event of default under the First Lien Credit Agreement
(or any event of default under any Refinancing thereof), no such event of
default (or event of default under any such Refinancing) shall have occurred and
be continuing at the time of establishment of such Incremental Commitments (or
any comparable successor term) (it being understood and agreed that any such
event of default (or event of default under any such Refinancing) may be waived
prior to the establishment of such Incremental Commitments (or any comparable
successor term)) and (2) such First Lien Credit Agreement provisions and such
comparable successor provisions, taken as a whole, do not permitan aggregate
amount of such Incremental Commitments (or any such comparable successor term)
in excess of the amount that would have been permitted to be established as
Incremental Commitments under such First Lien Credit Agreement provisions as in
effect on the date hereof, it being understood that any such Incremental
Commitments (or any such comparable successor term) established as permitted
under such First Lien Credit Agreement provisions as in effect on the date
hereof (or as permitted pursuant to such comparable successor provisions,
subject to the foregoing limitations in this definition on the amount thereof)
shall be included in the Maximum First Lien Principal Amount under this clause
(B) whether or not such Incremental Commitments shall have subsequently
terminated or been Refinanced and whether or not any financial ratio tests the
satisfaction of which were a condition to such establishment continue to be
satisfied on the date of determination of “Maximum First Lien Principal Amount”
so long as such financial ratio tests were satisfied as of the time set forth in
such condition, over (ii) the sum of (A) the aggregate principal amount of all
repayments and prepayments of term loans outstanding under the Super Senior
Credit Agreement or the First Lien Credit Agreement or under any Refinancing
thereof that are First Lien Loan Document Obligations or Super Senior Loan
Document Obligations actually made from and after the date hereof, (B) permanent
reductions of commitments under the revolving credit facility provided for in
the First Lien Credit Agreement or in any Refinancing thereof actually made from
and after the date hereof (excluding any permanent reductions of such
commitments resulting from the commencement of any Insolvency or Liquidation
Proceeding or resulting from the exercise by any or all of the First Lien
Secured Parties of their right to reduce or terminate such commitments following
the occurrence and during the continuance of any event of default under the
First Lien Credit Agreement (or any event of default under any Refinancing
thereof), but only if the principal amount of revolving credit loans shall have
been prepaid and any “Letter of Credit Usage” (as defined in the First Lien
Credit Agreement) (or any comparable successor term) shall have been reduced
(and all accrued and unpaid interest and fees in respect thereof have been paid
in full), in each case, to the extent required in order for the sum thereof not
to exceed the revolving credit commitments as so reduced and (C) permanent
reductions of unfunded commitments under any incremental term loan facility
provided for in the First Lien Credit Agreement or in any Refinancing thereof
actually made from and after the date hereof, and excluding, in the case of each
of clauses (A), (B) and (C) above, repayments, prepayments and reductions in
connection with a Refinancing thereof or a “roll-up” of such First Lien Loan
Document Obligations (or such Refinancing thereof) or such revolving credit
commitments in connection with a DIP Financing, plus (b) the sum, without
duplication, of (i) the aggregate amount of all interest, fees and premiums, in
each case, accrued in respect of or attributable to any First Lien Loan Document
Obligations that has been paid in-kind or capitalized and (ii) the aggregate
amount of all interest, fees and premium (if any) in respect of or attributable
to any First Lien Loan Document Obligations that are included in the principal
amount of any Refinancing thereof, any original issue discount applicable to any
such Refinancing and any fees (including upfront fees), costs and expenses
relating to such Refinancing. It is understood and agreed that any Incremental
Commitments (or any such comparable successor term) that are established by the
First Lien Lenders in goodfaith in reliance on any written determination or
certification by or on behalf of the Borrower or the other Grantors that any
financial ratio test or other condition (including as to the absence of any
event of default) to the establishment thereof has been satisfied shall be
included under clause (a)(i)(B) above even if subsequently to the establishment
thereof it shall be determined that such written determination or certification
was inaccurate and such financial ratio test or other condition was not in fact
satisfied.
 
 
 
11

 
 
“Maximum Second Lien Principal Amount” means the sum of (a) the excess of (i)
110% of the amount equal to the sum of (A) $85,000,000 plus (B) the aggregate
amount of “Incremental Commitments” (as defined in the Second Lien Credit
Agreement) (or any comparable successor term) established from time to time
under Section 2.23 of the Second Lien Credit Agreement (or any comparable
successor provision) or pursuant to any comparable successor provisions in any
Refinancing thereof, in each case, to the extent (1) if the establishment of
such Incremental Commitments (or any comparable successor term) is conditioned
upon the absence of any event of default under the Second Lien Credit Agreement
(or any event of default under any Refinancing thereof), no such event of
default (or event of default under any such Refinancing) shall have occurred and
be continuing at the time of establishment of such Incremental Commitments (or
any comparable successor term) (it being understood and agreed that any such
event of default (or event of default under any such Refinancing) may be waived
prior to the establishment of such Incremental Commitments (or any comparable
successor term)) and (2) such Second Lien Credit Agreement provisions and such
comparable successor provisions, taken as a whole, do not permit an aggregate
amount of such Incremental Commitments (or any such comparable successor term)
in excess of the amount that would have been permitted to be established as
Incremental Commitments under such Second Lien Credit Agreement provisions as in
effect on the date hereof, it being understood that any such Incremental
Commitments (or any such comparable successor term)established as permitted
under such Second Lien Credit Agreement provisions as in effect on the date
hereof (or as permitted pursuant to such comparable successor provisions,
subject to the foregoing limitations in this definition on the amount thereof)
shall be included in the Maximum Second Lien Principal Amount under this clause
(B) whether or not such Incremental Commitments shall have subsequently
terminated or been Refinanced and whether or not any financial ratio tests the
satisfaction of which were a condition to such establishment continue to be
satisfied on the date of determination of “Maximum Second Lien Principal Amount”
so long as such financial ratio tests were satisfied as of the time set forth in
such condition, over (ii) the sum of (A) the aggregate principal amount of all
repayments and prepayments of term loans outstanding under the Second Lien
Credit Agreement or under any Refinancing thereof that are Second Lien Secured
Obligations actually made from and after the date hereof and (B) permanent
reductions of unfunded commitments under any incremental term loan facility
provided for in the Second Lien Credit Agreement or in any Refinancing thereof
actually made from and after the date hereof, and excluding, in the case of each
of clauses (A) and (B) above, repayments, prepayments and reductions in
connection with a Refinancing thereof or a “roll-up” of such Second Lien Secured
Obligations (or such Refinancing thereof) in connection with a DIP Financing,
plus (b) the sum, without duplication, of (i) the aggregate amount of all
interest, fees and premiums, in each case, accrued in respect of or attributable
to any Second Lien Secured Obligations that has been paid in-kind or capitalized
and (ii) the aggregate amount of all interest, fees and premium (if any) in
respect of or attributable to any Second Lien Secured Obligations that are
included in the principal amount of any Refinancing thereof, any original issue
discount applicable to any such Refinancing and any fees (including upfront
fees),costs and expenses relating to such Refinancing. It is understood and
agreed that any Incremental Commitments (or any such comparable successor term)
that are established by the Second Lien Lenders in good faith in reliance on any
written determination or certification by or on behalf of the Borrower or the
other Grantors that any financial ratio test or other condition (including as to
the absence of any event of default) to the establishment thereof has been
satisfied shall be included under clause (a)(i)(B) above even if subsequently to
the establishment thereof it shall be determined that such written determination
or certification was inaccurate and such financial ratio test or other condition
was not in fact satisfied.
 
 
 
12

 
 
“New First Lien Loan Documents” has the meaning assigned to such term in
Section 7.02(a).
 
“New First Lien Obligations” has the meaning assigned to such term in
Section 7.02(a).
 
“New First Lien Representative” has the meaning assigned to such term in
Section 7.02(a).
 
“New Second Lien Loan Documents” has the meaning assigned to such term in
Section 7.02(b).
 
“New Second Lien Obligations” has the meaning assigned to such term in Section
7.02(b).
 
“New Second Lien Representative” has the meaning assigned to such term in
Section 7.02(b).
 
“Officer’s Certificate” has the meaning assigned to such term in Section 10.15.
 
“Person” means any natural person, corporation, limited partnership, general
partnership, limited liability company, limited liability partnership, joint
stock company, joint venture, association, company, trust, bank, trust company,
land trust, business trust or other organization, whether or not a legal entity,
and any Governmental Authority.
 
“Pledged or Controlled Collateral” means Collateral as to which perfection can
be accomplished by the possession or control (as such term is defined in the
Uniform Commercial Code) of such Collateral or of any account in which such
Collateral is held.
 
“Proceeds” means (a) all “proceeds” as defined in Article 9 of the Uniform
Commercial Code and (b) whatever is recovered when Collateral is sold,
exchanged, collected, or Disposed of, whether voluntarily or involuntarily,
including any additional or replacement collateral provided during any
Insolvency or Liquidation Proceeding and any payment or property received in any
Insolvency or Liquidation Proceeding under Section 1129 of the Bankruptcy Code
on account of any “secured claim” (within the meaning of Section 506(b) of the
Bankruptcy Code or similar Bankruptcy Law).
 
“Purchase” has the meaning assigned to such term in Section 3.01(d).
 
 
 
13

 
 
“Purchase Event” means the occurrence of any of the following: (a) receipt by
the Second Lien Representative (i) of written notice from the First Lien
Representative that the Indebtedness then outstanding under the First Lien
Credit Agreement has been accelerated and (ii) of written notice from the Super
Senior Representative that the Indebtedness then outstanding under the Super
Senior Credit Agreement has been accelerated, (b) the commencement of an
Insolvency or Liquidation Proceeding with respect to any Grantor, (c) the
exercise of remedies following an event of default under the applicable First
Lien Loan Documents undertaken by any First Lien Representative or any First
Lien Secured Party and the Super Senior Representative or any Super Senior
Secured Party, against any material portion of the Collateral under the First
Lien Loan Documents and the Super Senior Loan Documents, or (d) an event of
default under any First Lien Loan Document and any Super Senior Loan Document as
a result of any Grantor’s failure to pay any principal or interest in respect of
First Lien Secured Obligations and the Super Senior Secured Obligations when due
and such failure to pay remains unremedied and event of default remains unwaived
for a period of 30 days.
 
“Purchase Notice” means an irrevocable notice delivered by the Second Lien
Representative indicating the intention of the applicable Second Lien Secured
Parties to exercise the purchase option under Section 3.01(d) and setting forth
the date of the intended purchase, which shall be (a) not fewer than five days,
nor more than 10 days, after the delivery of such notice to the First Lien
Representative and the Super Senior Representative and (b) not more than 30 days
after (i) the Second Lien Representative received written notice from the First
Lien Representative or the Super Senior Representative of any Purchase Event set
forth in clause (a), (c) or (d) of the definition thereof or (ii) the occurrence
of any Purchase Event set forth in clause (b) of the definition thereof.
 
“Recovery” has the meaning assigned to such term in Section 7.04.
 
“Refinance” means, in respect of any Indebtedness or commitment, to refinance,
extend, renew, restructure or replace or to issue other Indebtedness or
commitment in exchange or replacement for, such Indebtedness or commitment, in
whole or in part. “Refinanced” and “Refinancing” have correlative meanings.
 
“Release” has the meaning assigned to such term in Section 3.04.
 
“Reorganization Securities” has the meaning assigned to such term in
Section 6.03.
 
“Representatives” means the Super Senior Representative, the First Lien
Representative and the Second Lien Representative.
 
“Second Lien Collateral” means all “Collateral”, as defined in the Second Lien
Credit Agreement, and any other assets of any Grantor now or at any time
hereafter subject, or purported under the terms of any Second Lien Security
Document to be made subject, to any Lien securing any Second Lien Secured
Obligations.
 
 
 
14

 
 
“Second Lien Credit Agreement” has the meaning assigned to such term in the
preliminary statement of this Agreement.
 
“Second Lien Lenders” has the meaning assigned to such term in the preliminary
statement of this Agreement.
 
“Second Lien Loan Documents” means the “Credit Documents”, as defined in the
Second Lien Credit Agreement.
 
“Second Lien Mortgages” means, collectively, each mortgage, deed of trust,
leasehold mortgage, assignment of leases and rents, modifications and any other
agreement, document or instrument pursuant to which any Lien on real property is
granted to secure any Second Lien Secured Obligations or under which rights or
remedies with respect to any such Lien are governed.
 
“Second Lien Permitted Actions” has the meaning assigned to such term in
Section 3.01(a).
 
“Second Lien Pledge and Security Agreement” has the meaning assigned to such
term in the preliminary statement of this Agreement.
 
“Second Lien Refinancing Notice” has the meaning assigned to such term in
Section 7.02(b).
 
“Second Lien Representative” has the meaning assigned to such term in the
preamble to this Agreement.
 
“Second Lien Required Lenders” means the “Requisite Lenders”, as defined in the
Second Lien Credit Agreement.
 
“Second Lien Secured Obligations” means the “Secured Obligations”, as defined in
the Second Lien Pledge and Security Agreement (including any such “Secured
Obligations” arising or accruing under Section 2.1, 2.23, 2.24 or 2.25 of the
Second Lien Credit Agreement or during the pendency of any Insolvency or
Liquidation Proceeding) (or any Refinancing thereof constituting New Second Lien
Obligations in accordance with the provisions of Section 7.02(b))
notwithstanding that any such “Secured Obligations” or claims therefor shall be
disallowed, voided or subordinated in any Insolvency or Liquidation Proceeding
or under any Bankruptcy Law or other applicable law.
 
“Second Lien Secured Parties” means the “Secured Parties”, as defined in the
Second Lien Pledge and Security Agreement.
 
“Second Lien Security Documents” means the “Collateral Documents”, as defined in
the Second Lien Credit Agreement, and any other agreement, document or
instrument pursuant to which a Lien is granted or purported to be granted to
secure any Second Lien Secured Obligations or under which rights or remedies
with respect to any such Lien are governed.
 
 
 
15

 
 
“Second Priority Liens” means all Liens on the Second Lien Collateral securing
the Second Lien Secured Obligations, whether created under the Second Lien
Security Documents or acquired by possession, statute (including any judgment
lien), operation of law, subrogation or otherwise.
 
“Secured Parties” means the Super Senior Secured Parties, the First Lien Secured
Parties and the Second Lien Secured Parties, or any one of them.
 
“Security Documents” means the Super Senior Security Documents, the First Lien
Security Documents and the Second Lien Security Documents.
 
“Standstill Period” has the meaning assigned to such term in Section 3.02(a).
 
“Subsidiary” means, with respect to any Person (the “parent”) at any date, (a)
any Person the accounts of which would be consolidated with those of the parent
in the parent’s consolidated financial statements if such financial statements
were prepared in conformity with United States generally accepted accounting
principles as of such date and (b) any other Person of which Equity Interests
representing more than 50% of the equity value or more than 50% of the ordinary
voting power or, in the case of a partnership, more than 50% of the general
partnership interests are, as of such date, owned, controlled or held, by the
parent or one or more Subsidiaries of the parent or by the parent and one or
more Subsidiaries of the parent. Unless otherwise specified, all references
herein to Subsidiaries shall be deemed to refer to Subsidiaries of the Borrower.
 
“Super Senior Credit Agreement” means the Super Senior Secured Credit Agreement
dated as of May 9, 2019, among the Borrower, certain Subsidiaries of the
Borrower from time to time party thereto, the lenders from time to time party
thereto (the “Super Senior Lenders”) and Wilmington Trust, as administrative
agent and collateral agent.
 
“Super Senior Intercreditor Agreement” means the Super Senior Intercreditor
Agreement, dated as of May 9, 2019, between the Super Senior Representative and
the First Lien Representative and acknowledged by the Borrower and each other
Grantor.
 
“Super Senior Lenders” has the meaning assigned to such term in the definition
of “Super Senior Credit Agreement”.
 
“Super Senoir Loan Documents” means the “Credit Documents” under the Super
Senior Credit Agreement.
 
“Super Senior Loan Document Obligations” means the “Obligations”, as defined in
the Super Senior Credit Agreement, notwithstanding that any such “Obligations”
or claims therefor shall be disallowed, voided or subordinated in any Insolvency
or Liquidation Proceeding or under any Bankruptcy Law or other applicable law.
Notwithstanding the foregoing, for all purposes under this Agreement (other than
the definition of “Capped First Lien Loan Document Obligations”), Excess First
Lien Obligations shall not be included in the Super Senior Loan Document
Obligations.
 
 
 
16

 
 
“Super Senior Pledge and Security Agreement” means the “Pledge and Security
Agreement”, as defined in the Super Senior Credit Agreement.
 
“Super Senior Representative” means Wilmington Trust, in its capacity as
collateral agent under the Super Senior Loan Documents, together with its
successors in such capacity, as an Additional First Lien Obligations
Representative.
 
 
“Super Senior Required Lenders” means the “Requisite Lenders”, as defined in the
Super Senior Credit Agreement.
 
“Super Senior Secured Obligations” means the “Secured Obligations”, as defined
in the Super Senior Pledge and Security Agreement (including any such “Secured
Obligations” arising or accruing under Section 2.1 of the Super Senior Credit
Agreement or during the pendency of any Insolvency or Liquidation Proceeding),
notwithstanding that any such “Secured Obligations” or claims therefor shall be
disallowed, voided or subordinated in any Insolvency or Liquidation Proceeding
or under any Bankruptcy Law or other applicable law. Notwithstanding the
foregoing, for all purposes under this Agreement (other than the definition of
“First Priority Liens” and Sections 3.02(a)(vii), 6.03, 9.01 and 10.13), Excess
First Lien Obligations shall not be included in the Super Senior Secured
Obligations.
 
“Super Senior Secured Parties” means the “Secured Parties”, as defined in the
Super Senior Pledge and Security Agreement.
 
“Super Senior Security Documents” means the “Collateral Documents”, as defined
in the Super Senior Credit Agreement, and any other agreement, document or
instrument pursuant to which a Lien is granted or purported to be granted to
secure any Super Senior Secured Obligations or under which rights or remedies
with respect to any such Lien are governed.
 
“Uniform Commercial Code” or “UCC” means the Uniform Commercial Code (or any
similar or equivalent legislation) as in effect from time to time in any
applicable jurisdiction.
 
“Wilmington Trust” has the meaning assigned to such term in the preamble to this
Agreement.
 
SECTION 1.02. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”. The
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all real and personal, tangible and intangible
assets and properties, including cash, securities, accounts and contract rights.
The word “law” shall be construed as referring to all statutes, rules,
regulations, codes and other laws (including official rulings and
interpretations thereunder having the force of law or with which affected
Persons customarily comply), and all judgments, orders, writs and decrees, of
all Governmental Authorities. Unless the context requires otherwise, (a) any
definition of or reference to any agreement, instrument or other document
(including this Agreement and the Loan Documents) shall be construed as
referring to such agreement, instrument or other document as from time to time
amended, supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any definition
of or reference to any statute, rule or regulation shall be construed as
referring thereto as from time to time amended, supplemented or otherwise
modified (including by succession of comparable successor laws), (c) any
reference herein to (i) any Person shall be construed to include such Person’s
successors and assigns (subject to any restrictions on assignment set forth
herein), (ii) the Borrower or any other Grantor shall be construed to include
the Borrower or such Grantor as debtor and debtor-in-possession and any receiver
or trustee for the Borrower or any other Grantor, as the case may be, in any
Insolvency or Liquidation Proceeding, and (iii) in the case of any Governmental
Authority, any other Governmental Authority that shall have succeeded to any or
all functions thereof, (d) the words “herein”, “hereof” and “hereunder”, and
words of similar import, shall be construed to refer to this Agreement in its
entirety and not to any particular provision hereof and (e) all references
herein to Articles or Sections shall be construed to refer to Articles or
Sections of this Agreement.
 
 
 
17

 
 
ARTICLEII.
 

LIEN PRIORITIES
 
SECTION 2.01. Relative Priorities. Notwithstanding the date, manner or order of
grant, attachment or perfection of any Second Priority Lien or any First
Priority Lien, and notwithstanding any provision of the UCC or any other
applicable law or the provisions of any Security Document or any other Loan
Document or any other circumstance whatsoever, the Second Lien Representative,
for itself and on behalf of the other Second Lien Secured Parties, and the First
Lien Representative, for itself and on behalf of the other First Lien Secured
Parties, and the Super Senior Representative, for itself and on behalf of the
other Super Senior Secured Parties, hereby agrees that so long as the Discharge
of First Lien Secured Obligations has not occurred, (a) any First Priority Lien
now or hereafter held by or for the benefit of any First Lien Secured Party or
any Super Senior Secured Party shall be senior in right, priority, operation,
effect and all other respects to any and all Second Priority Liens, and the
First Priority Liens shall be and remain senior in right, priority, operation,
effect and all other respects to any Second Priority Liens for all purposes,
whether or not any First Priority Liens are subordinated in any respect to any
other Lien securing any other obligation of the Borrower, any other Grantor or
any other Person and (b) any Second Priority Lien now or hereafter held by or
for the benefit of any Second Lien Secured Party shall be junior and subordinate
in right, priority, operation, effect and all other respects to any and all
First Priority Liens;provided that, so long as the Discharge of Second Lien
Secured Obligations (other than Excess Second Lien Obligations) has not
occurred, any Lien on the Collateral securing any Excess First Lien Obligations
now or hereafter held by or on behalf of any First Lien Secured Party or Super
Senior Secured Party shall be junior and subordinate in right, priority,
operation, effect and all other respects to any and all Liens on the Collateral
securing any of the Second Lien Secured Obligations (other than any Excess
Second Lien Obligations);provided further that, so long as the Discharge of
Excess First Lien Obligations has not occurred, any Lien on the Collateral
securing any Excess Second Lien Obligations now or hereafter held by or on
behalf of any Second Lien Secured Party shall be junior and subordinate in
right, priority, operation, effect and all other respects to any and all Liens
on the Collateral securing any of the Excess First Lien Obligations.
 
 
SECTION 2.02. Prohibition on Contesting Liens. Each of the First Lien
Representative, for itself and on behalf of the other First Lien Secured
Parties, the Super Senior Representative, for itself and on behalf of the other
Super Senior Secured Parties, and the Second Lien Representative, for itself and
on behalf of the other Second Lien Secured Parties, agrees that it will not, and
hereby waives any right to, contest or join or otherwise support any other
Person in contesting, in any proceeding (including any Insolvency or Liquidation
Proceeding), the existence, validity, enforceability, perfection or priority of
any Second Priority Lien or any First Priority Lien, as the case may be;provided
that (a) nothing in this Agreement shall be construed to prevent or impair the
rights of the First Lien Representative or any other First Lien Secured Party or
the Super Senior Representative or any other Super Senior Secured Party to
enforce this Agreement, including the priority of the Liens securing the First
Lien Secured Obligations or the Super Senior Secured Obligations or the
provisions for exercise of remedies, and (b) nothing in this Agreement shall be
construed to prevent or impair the rights of the Second Lien Representative or
any other Second Lien Secured Party to enforce this Agreement.
 
 
 
18

 
 
 
SECTION 2.03. Similar Liens and Agreements. The parties hereto acknowledge and
agree that it is their intention that the First Lien Collateral and the Second
Lien Collateral be identical. In furtherance of the foregoing, the parties
hereto agree:
 
(a) to cooperate in good faith in order to determine, upon any reasonable
request in writing by the First Lien Representative, the Super Senior
Representative or the Second Lien Representative, the specific assets included
in the First Lien Collateral and the Second Lien Collateral, the steps taken to
perfect the First Priority Liens and the Second Priority Liens thereon and the
identity of the respective parties obligated under the First Lien Loan
Documents, the Super Senior Loan Documents and the Second Lien Loan Documents;
and
 
(b) that the documents, agreements and instruments creating or evidencing the
Second Lien Collateral and the Second Priority Liens shall be in all material
respects in the same form as the documents, agreements and instruments creating
or evidencing the First Lien Collateral and the First Priority Liens, other than
with respect to the first priority and second priority nature of the Liens
created or evidenced thereunder, the identity of the Secured Parties that are
parties thereto or secured thereby and other matters contemplated by this
Agreement.
 
 
SECTION 2.04. No Separate Liens. The parties hereto agree that, so long as the
Discharge of First Lien Secured Obligations has not occurred, (a) neither the
Second Lien Representative nor any other Second Lien Secured Party shall acquire
or hold, or accept from any Grantor or any of its Subsidiaries, any Lien on any
asset or property of any Grantor or any of its Subsidiaries (and none of the
Grantors shall, or shall permit any of its Subsidiaries to, grant any such Lien)
securing any Second Lien Secured Obligations unless such asset or property is
also subject to a Lien securing the First Lien Secured Obligations and a Lien
securing the Super Senior Secured Obligations, (b) neither the First Lien
Representative nor any other First Lien Secured Party, shall acquire or hold, or
accept from any Grantor or any of its Subsidiaries, any Lien on any asset or
property of any Grantor or any of its Subsidiaries (and none of the Grantors
shall, or shall permit any of its Subsidiaries to, grant any such Lien) securing
any First Lien Secured Obligations unless such asset or property is also subject
to a Lien securing the Second Lien Secured Obligations (including on account of
the agreements of the First Lien Representative pursuant to Article V hereof),
and (c) neither the Super Senior Representative nor any other Super Senior
Secured Party, shall acquire or hold, or accept from any Grantor or any of its
Subsidiaries, any Lien on any asset or property of any Grantor or any of its
Subsidiaries (and none of the Grantors shall, or shall permit any of its
Subsidiaries to, grant any such Lien) securing any Super Senior Secured
Obligations unless such asset or property is also subject to a Lien securing the
Second Lien Secured Obligations (including on account of the agreements of the
First Lien Representative pursuant to Article V hereof), in each case with each
such Lien to be subject to the provisions of this Agreement. To the extent that
the provisions of the immediately preceding sentence are not complied with for
any reason, without limiting any other right or remedy available to any Secured
Party hereunder, the Second Lien Representative agrees, for itself and on behalf
of the other Second Lien Secured Parties, that any amounts received by or
distributed to any Second Lien Secured Party pursuant to or as a result of any
Lien acquired, held, accepted or granted in contravention of this Section 2.04
shall be subject to Section 4.02.
 
 
 
19

 
 
 
SECTION 2.05. Perfection of Liens. Except for the agreements of the First Lien
Representative, the Super Senior Representative and the Second Lien
Representative pursuant to Article V hereof, (a) none of the First Lien
Representative and the other First Lien Secured Parties or the Super Senior
Representative and the other Super Senior Secured Parties shall be responsible
for perfecting and maintaining the perfection of Liens with respect to the
Collateral for the benefit of the Second Lien Representative or the other Second
Lien Secured Parties and (b) none of the Second Lien Representative and the
other Second Lien Secured Parties shall be responsible for perfecting and
maintaining the perfection of Liens with respect to the Collateral for the
benefit of the First Lien Representative or the other First Lien Secured Parties
or the Super Senior Representative and the other Super Senior Secured Parties.
The provisions of this Agreement are intended solely to govern the respective
Lien priorities as among the First Lien Secured Parties and the Super Senior
Secured Parties, on the one hand, and the Second Lien Secured Parties, on the
other hand, and shall not impose on either Representative or the other Secured
Parties represented by such Representative any obligations in respect of the
disposition of Proceeds of any Collateral which would conflict with any prior
perfected claims in such Proceeds in favor of any other Person or any order or
decree of any court or governmental authority or any applicable law.
 
SECTION 2.06. Certain Cash Collateral. Notwithstanding anything in this
Agreement or any other First Lien Loan Document, Super Senior Loan Document or
Second Lien Loan Document to the contrary, collateral consisting of cash and
cash equivalents pledged to secure First Lien Loan Document Obligations under
any First Lien Loan Document consisting of reimbursement obligations in respect
of letters of credit issued thereunder shall be applied as specified in the
relevant First Lien Loan Document and will not constitute Collateral (or First
Lien Collateral or Second Lien Collateral) hereunder.
 
 
 
20

 
 
ARTICLEIII.
 

ENFORCEMENT OF RIGHTS; MATTERS RELATING TO COLLATERAL
 
SECTION 3.01. Exercise of Rights and Remedies. (a) So long as the Discharge of
First Lien Secured Obligations has not occurred, whether or not any Insolvency
or Liquidation Proceeding has been commenced, the First Lien Representative and
the other First Lien Secured Parties and the Super Senior Representative and the
other Super Senior Secured Parties shall have the exclusive right to enforce
rights and exercise remedies (including any right of setoff) with respect to the
Collateral (including making determinations regarding the release, Disposition
or restrictions with respect to the Collateral), or to commence or seek to
commence and maintain or seek to maintain any Enforcement Action, in each case,
without any consultation with or the consent of the Second Lien Representative
or any other Second Lien Secured Party;provided that, notwithstanding the
foregoing, (i) in any Insolvency or Liquidation Proceeding, any Second Lien
Secured Party may file a proof of claim or statement of interest with respect to
the Second Lien Secured Obligations and vote on a plan of reorganization
(including a vote to accept or reject a plan of partial or complete liquidation,
reorganization, arrangement, composition or extension), in each case, to the
extent not in contravention of the terms of this Agreement;provided that no
Second Lien Secured Party shall be a petitioning creditor or otherwise make any
filing or take any action (or join any other Person in making any filing or
taking any action) to commence any Insolvency or Liquidation Proceeding;
(ii) the Second Lien Representative may take any action to preserve or protect
the validity, enforceability and perfection of the Second Priority Liens (but
not to enforce such Liens), provided that no such action is, or could reasonably
be expected to be, (A) adverse to the First Priority Liens or the rights of the
First Lien Representative or any other First Lien Secured Party or the Super
Senior Representative or any other Super Senior Secured Parties to exercise
remedies in respect thereof or (B) otherwise in contravention of the terms of
this Agreement, including the automatic release of the Second Priority Liens
provided in Section 3.04; (iii) the Second Lien Secured Parties may file any
responsive or defensive pleadings in opposition to any motion, claim, adversary
proceeding or other pleading made by any Person objecting to or otherwise
seeking the disallowance, subordination or recharacterization of the claims of
any of the Second Lien Secured Parties, including any claims secured by the
Collateral, or the avoidance or subordination of any Second Priority Lien (other
than pursuant to the terms of this Agreement) or otherwise make any agreements
or file any motions pertaining to the Second Lien Secured Obligations or the
Second Priority Liens, in each case, to the extent not in contravention of the
terms of this Agreement; (iv) the Second Lien Secured Parties may exercise
rights and remedies available to unsecured creditors to the extent (and only to
the extent) provided in Section 3.03; (v) the Second Lien Secured Parties may
join (but not exercise any control over) a judicial foreclosure or Lien
enforcement proceeding with respect to the Collateral initiated by the First
Lien Representative or the Super Senior Representative, to the extent that such
action does not, and could not reasonably be expected to, materially interfere
with any Enforcement Action by the First Lien Secured Parties or the Super
Senior Secured Parties and otherwise is not in contravention of the terms of
this Agreement, it being further agreed that no Second Lien Secured Party may
receive any Proceeds thereof unless expressly permitted herein; (vi) the Second
Lien Secured Parties may bid for or purchase any Collateral at any public,
private or judicial foreclosure upon such Collateral initiated by the First Lien
Representative or the Super Senior Representative, or any sale of any Collateral
during an Insolvency or Liquidation Proceeding;provided that such bid may not
include a “credit bid” in respect of any Second Lien Secured Obligations unless
the proceeds of such bid are otherwise sufficient to cause the Discharge of
First Lien Secured Obligations; (vii) subject to Section 3.02(a), the Second
Lien Representative and the other Second Lien Secured Parties may commence or
seek to commence, and maintain or seek to maintain, any Enforcement Action after
the termination of the Standstill Period; (viii) the Second Lien Representative
may inspect or appraise the Collateral so long as such actions do not interfere
with, hinder or delay, in any manner, any enforcement or exercise of any rights
or remedies of the First Lien Secured Parties under the First Lien Loan
Documents or this Agreement or of the Super Senior Secured Parties under the
Super Senior Loan Documents or this Agreement and otherwise are not in
contravention of the terms of this Agreement;(ix) the Second Lien Secured
Parties may seek or commence an action to obtain specific performance or
injunctive relief to compel a Grantor to comply with the delivery of financial
information, the further assurances regarding perfection of Liens and the
maintenance of insurance covenants under the Second Lien Loan Documents, to the
extent such action is not an Enforcement Action, does not seek to enjoin a
Disposition of Collateral consented to or approved by the First Lien
Representative and the Super Senior Representative and otherwise is not in
contravention of the terms of this Agreement; (x) the Second Lien Secured
Parties may accelerate the Indebtedness under the Second Lien Loan Documents in
accordance with the terms thereof; and (xi) the Second Lien Secured Parties may
take any action or exercise any right to the extent (and only to the extent)
provided in Article VI (the permitted actions described in clauses (i) through
(xi) are collectively referred to herein as the “Second Lien Permitted
Actions”). Except for the Second Lien Permitted Actions, unless and until the
Discharge of First Lien Secured Obligations has occurred, the sole right of the
Second Lien Representative and the other Second Lien Secured Parties with
respect to the Collateral shall be to receive the Proceeds of the Collateral, if
any, remaining after the Discharge of First Lien Secured Obligations has
occurred and in accordance with the Second Lien Loan Documents and applicable
law.
 
 
 
21

 
 
 
(a) In exercising rights and remedies with respect to the Collateral, the First
Lien Representative and the other First Lien Secured Parties may enforce the
provisions of the First Lien Loan Documents, and the Super Senior Representative
and the other Super Senior Secured Parties may enforce the provisions of the
Super Senior Loan Documents, exercise remedies thereunder and under applicable
law and take other Enforcement Actions, in each case all in such order and in
such manner as they may determine in their sole discretion. Such exercise and
enforcement shall include the rights of an agent appointed by them to Dispose of
Collateral upon foreclosure, to incur expenses in connection with any such
Disposition and to exercise all the rights and remedies of a secured creditor
under the Uniform Commercial Code, the Bankruptcy Code or any other Bankruptcy
Law or any other applicable law.
 
 
(b) The Second Lien Representative, for itself and on behalf of the other Second
Lien Secured Parties, hereby acknowledges and agrees that no covenant, agreement
or restriction contained in any Second Lien Security Document or any other
Second Lien Loan Document shall be deemed to restrict in any way the rights and
remedies of the First Lien Representative or the other First Lien Secured
Parties with respect to the Collateral as set forth in this Agreement and the
other First Lien Loan Documents or the rights and remedies of the Super Senior
Representative or the other Super Senior Secured Parties with respect to the
Collateral as set forth in this Agreement and the other Super Senior Loan
Documents.
 
 
(c) Notwithstanding anything in this Agreement to the contrary, within 30 days
following the occurrence of a Purchase Event, the Second Lien Representative or
another representative acting on behalf of the Second Lien Secured Parties may,
at the sole expense and effort of the Second Lien Secured Parties, upon delivery
of a Purchase Notice to the Borrower and the First Lien Representative and the
Super Senior Representative, require the First Lien Secured Parties and the
Super Senior Secured Parties to transfer and assign to the Second Lien Secured
Parties on the date specified in such Purchase Notice in accordance with the
definition thereof, without warranty or representation or recourse, all (but not
less than all) of the First Lien Secured Obligations and all (but not less than
all) Super Senior Secured Obligations (such transfer and assignment of (but not
less than all) of the First Lien Secured Obligations and all (but not less than
all) Super Senior Secured Obligations, the “Purchase”);provided that (i) such
assignment shall not conflict with any law, rule or regulation or order of any
court or other Governmental Authority having jurisdiction and shall be effected
pursuant to an assignment agreements in form reasonably satisfactory to the
First Lien Representative and the Super Senior Representative, (ii) the Second
Lien Secured Parties shall have paid to the First Lien Representative, for the
account of the First Lien Secured Parties, in cash or immediately available
funds, an amount equal to 100% of the principal of such Indebtedness (including
any unreimbursed drawings under letters of credit but excluding any undrawn
letters of credit) plus all accrued and unpaid interest thereon plus all accrued
and unpaid fees plus all the other First Lien Secured Obligations then
outstanding (other than any acceleration prepayment penalties or premiums)
(which shall include (A) with respect to any letters of credit outstanding under
the First Lien Credit Agreement, an amount in cash or immediately available
funds equal to 103% of the aggregate face amount thereof (other than any portion
of such amount that represents unreimbursed drawings thereunder), (B) with
respect to Hedge Agreements (as defined in the First Lien Credit Agreement) that
constitute First Lien Secured Obligations, 100% of the aggregate amount of such
First Lien Secured Obligations (giving effect to any netting arrangements) that
the applicable Grantor would be required to pay if such Hedge Agreements were
terminated at such time, (C) with respect to Specified Cash Management Services
Agreements (as defined in the First Lien Credit Agreement), the net aggregate
amount then owing to creditors thereunder to the extent constituting First Lien
Secured Obligations, including all amounts owing to such creditors as a result
of the termination (or early termination) thereof, and (D) an amount reasonably
calculated by the First Lien Representative with respect to any contingent or
unliquidated First Lien Secured Obligations related to claims, causes of action
or liabilities that have theretofore been asserted in writing by the First Lien
Secured Parties and for which indemnification or reimbursement is required under
the First Lien Loan Documents) and, (iii) the Second Lien Secured Parties shall
have paid to the Super Senior Representative, for the account of the Super
Senior Secured Parties, in cash or immediately available funds, an amount equal
to 100% of the principal of such Indebtedness plus all accrued and unpaid
interest thereon plus all accrued and unpaid fees plus all the other Super
Senior Secured Obligations then outstanding (other than any acceleration
prepayment penalties or premiums) which shall include an amount reasonably
calculated by the Super Senior Representative with respect to any contingent or
unliquidated Super Senior Secured Obligations related to claims, causes of
action or liabilities that have theretofore been asserted in writing by the
Super Senior Secured Parties and for which indemnification or reimbursement is
required under the Super Senior Loan Documents, (iv) each First Lien Secured
Party is permitted to retain all rights to indemnification provided in the
relevant First Lien Loan Documents for all claims and other amounts relating to
periods prior to such transfer of the First Lien Secured Obligations (provided
that such rights and claims shall not be secured by the Collateral after the
consummation of the Purchase) and (v) each Super Senior Secured Party is
permitted to retain all rights to indemnification provided in the relevant Super
Senior Loan Documents for all claims and other amounts relating to periods prior
to such transfer of the Super Senior Secured Obligations (provided that such
rights and claims shall not be secured by the Collateral after the consummation
of the Purchase). In order to effectuate the Purchase, the First Lien
Representative shall calculate, upon the written request of the Second Lien
Representative from time to time, the amount in cash or immediately available
funds that would be necessary so to purchase the First Lien Secured Obligations
(and the Super Senior Representative shall calculate, upon the written request
of the Second Lien Representative from time to time, the amount in cash or
immediately available funds that would be necessary so to purchase the Super
Senior Secured Obligations (in each case based on information available to it,
and shall use commercially reasonable efforts to obtain information not
available to it necessary to perform such calculation).
 
 
 
22

 
 
 
(d) The First LienAny Representative shall provide to the Second Lien
Representative, and the Second Lien Representative shall provide to the First
Lien Representative, reasonable prior notice of its initial material Enforcement
Action to each other Representative.
 
 
SECTION 3.02. No Interference. (a) The Second Lien Representative, for itself
and on behalf of the other Second Lien Secured Parties, agrees that, so long as
the Discharge of First Lien Secured Obligations has not occurred, and whether or
not any Insolvency or Liquidation Proceeding has been commenced, the Second Lien
Secured Parties:
 
(i) except for Second Lien Permitted Actions, will not (A) commence (or file
with any court documents that seek to commence) or maintain or seek to maintain
any Enforcement Action, (B) commence (or file with any court documents that seek
to commence) or join with any Person (other than the First Lien Representative
or the Super Senior Representative) in commencing, or petition for or vote in
favor of any resolution for, any action or proceeding with respect to any
Enforcement Action or (C) commence (or file with any court documents that seek
to commence) or join with any Person (other than the First Lien Representative
or the Super Senior Representative) in commencing any involuntary case or
proceeding under any Insolvency or Liquidation Proceeding with respect to any
Grantor;provided, however, that the Second Lien Representative may commence or
seek to commence, and maintain or seek to maintain, any Enforcement Action, or
join with any Person in commencing, or petition for or vote in favor of any
resolution for, any such action or proceeding, after a period of 150 days has
elapsed (which period shall be tolled during any period in which the First Lien
Representative or the Super Senior Representative is not entitled, on behalf of
the First Lien Secured Parties or the Super Senior Secured Parties, as
applicable, to take any Enforcement Action with respect to any Collateral as a
result of (x) any injunction issued by a court of competent jurisdiction (which
the First Lien Representative or the Super Senior Representative, as applicable,
is diligently seeking to vacate) or (y) the automatic stay or any other stay or
prohibition in any Insolvency or Liquidation Proceeding) since the date on which
the Second Lien Representative has delivered to the First Lien Representative
and the Super Senior Representative written notice (with a copy to the Borrower)
of the occurrence of an event of default under the Second Lien Loan Documents
(the “Standstill Period”); provided that all other provisions of this Agreement
(including the turnover provisions of Article IV or Article VI) are complied
with;provided further, however, that notwithstanding the expiration of the
Standstill Period or anything herein to the contrary, in no event shall the
Second Lien Representative or any other Second Lien Secured Party commence (or
file with any court documents that seek to commence) or maintain or seek to
maintain any Enforcement Action, or commence (or file with any court documents
that seek to commence), join with any Person in commencing, or petition for or
vote in favor of any resolution for, any action or proceeding with respect to
any Enforcement Action, if the First Lien Representative or any other First Lien
Secured Party or the Super Senior Representative or any other Super Senior
Secured Party shall have commenced, and shall be diligently pursuing any
Enforcement Action with respect to any Collateral or any such action or
proceeding;
 
 
 
23

 
 
(ii) will not contest, protest or object to any Enforcement Action sought or
maintained by the First Lien Representative or any other First Lien Secured
Party or the Super Senior Representative or any other Super Senior Secured Party
relating to the Collateral under the First Lien Loan Documents, the Super Senior
Loan Documents or otherwise, so long as the Second Priority Liens attach to the
Proceeds thereof subject to the relative priorities set forth in Section 2.01
and such Enforcement Action is not in contravention of the terms of this
Agreement and applicable law;
 
(iii) subject to the rights of the Second Lien Secured Parties under
clause (i) above, will not contest, protest or object to the forbearance by the
First Lien Representative or any other First Lien Secured Party or the Super
Senior Representative or any other Super Senior Secured Party from commencing or
pursuing any Enforcement Action or to the terms or conditions applicable to any
such forbearance;
 
(iv) will not, except for the Second Lien Permitted Actions, take or receive any
Collateral, or any Proceeds thereof or payment with respect thereto (other than,
subject to Sections 6.01 and 6.03, Reorganization Securities), in connection
with any Enforcement Action with respect to any Collateral or in connection with
any insurance policy award under a policy of insurance relating to any
Collateral or any condemnation award (or deed in lieu of condemnation) relating
to any Collateral;
 
(v) will not, except for the Second Lien Permitted Actions, take any action that
would, or could reasonably be expected to, hinder, in any material respect, any
enforcement or exercise of any rights or remedies under the First Lien Loan
Documents or the Super Senior Loan Documents, including any Disposition of any
Collateral, whether by foreclosure or otherwise;
 
(vi) will not, except for the Second Lien Permitted Actions, contest, protest or
object to the manner in which the First Lien Representative or any other First
Lien Secured Party or the Super Senior Representative or any other Super Senior
Secured Party may seek to enforce or collect the First Lien Secured Obligations,
the Super Senior Secured Obligations or the First Priority Liens, regardless of
whether any action or failure to act by or on behalf of the First Lien
Representative or any other First Lien Secured Party or the Super Senior
Representative or any other Super Senior Secured Party is, or could be, adverse
to the interests of the Second Lien Secured Parties, provided that any such
action or failure to act is not in contravention of this Agreement and
applicable law, and will not assert, and hereby waive, to the fullest extent
permitted by law, any right to demand, request, plead or otherwise assert or
claim the benefit of any marshalling, appraisal, valuation or other similar
statutory right that may be available under applicable law with respect to the
Collateral or any similar rights a junior secured creditor may have under
applicable law; and
 
 
 
24

 
 
(vii) will not attempt, directly or indirectly, whether by judicial proceeding
or otherwise, and hereby waive any right, to contest, challenge or question the
validity or enforceability of any First Lien Secured Obligation or, any First
Lien Security Document, any Super Senior Secured Obligations or any Super Senior
Security Document, including this Agreement, or the validity or enforceability
of the priorities, rights or obligations established by this Agreement.
 
 
SECTION 3.03. Rights as Unsecured Creditors. The Second Lien Representative and
the other Second Lien Secured Parties may, in accordance with the terms of the
Second Lien Loan Documents and applicable law, enforce rights and exercise
remedies against the Borrower and any Guarantor that are available to unsecured
creditors (other than initiating or joining in an involuntary case or proceeding
under any Insolvency or Liquidation Proceeding with respect to any Grantor or
taking any other Enforcement Action);provided that no such action is in
contravention of the terms of this Agreement (including Article VI hereof).
Nothing in this Agreement shall prohibit the receipt by the Second Lien
Representative or any other Second Lien Secured Party of the required payments
of principal, premium, interest, fees and other amounts due under the Second
Lien Loan Documents so long as such receipt is not the direct or indirect result
of a distribution or recovery in any Insolvency or Liquidation Proceeding in
contravention of this Agreement (but subject to Section 4.02), any Enforcement
Action by the Second Lien Representative or any other Second Lien Secured Party
in contravention of this Agreement or any other enforcement or exercise by the
Second Lien Representative or any other Second Lien Secured Party of rights or
remedies as a secured creditor (including any right of setoff) in contravention
of this Agreement or enforcement in contravention of this Agreement of any
Second Priority Lien (including any judgment lien resulting from the exercise of
remedies available to an unsecured creditor, to the extent such judgment lien
applies to Collateral), with the Second Lien Representative, on behalf of itself
and the other Second Lien Secured Parties, hereby agreeing that any amounts
received by or distributed to any Second Lien Secured Party in contravention of
the foregoing shall be subject to Section 4.02.
 
 
 
25

 
 
SECTION 3.04. Automatic Release of Second Priority Liens. (a) If, in connection
with (i) any Disposition of any Collateral permitted under the terms of the
First Lien Loan Documents and the Super Senior Loan Documents or (ii) the
enforcement or exercise of any rights or remedies with respect to the
Collateral, including any Disposition of Collateral, the First Lien
Representative, for itself and on behalf of the other First Lien Secured Parties
and the Super Senior Representative, for itself and on behalf of the other Super
Senior Secured Parties, (A) releases the First Priority Liens on any Collateral
or (B) releases any Guarantor the Equity Interests in which are subject to such
Disposition or such enforcement or exercise from its obligations under its
guarantee of the First Lien Secured Obligations and the Super Senior Secured
Obligations (in each case, a “Release”), other than any such Release granted
(except as a result of the enforcement or exercise of any rights or remedies
pursuant to clause (ii) above) in connection with the Discharge of First Lien
Loan Document Obligations, then the Second Priority Liens on such Collateral,
and the obligations of such Guarantor under its guarantee of the Second Lien
Secured Obligations, shall be immediately, automatically, unconditionally and
simultaneously released, and upon delivery to the Second Lien Representative of
an Officer’s Certificate stating that any such Release in respect of the First
Lien Secured Obligations and the Super Senior Secured Obligations has become
effective (or shall become effective concurrently with such release of the
Second Priority Liens on such Collateral granted to the Second Lien Secured
Parties and the Second Lien Representative or the release of the obligations of
such Guarantor under its guarantee of the Second Lien Secured Obligations, as
the case may be) and any necessary or proper instruments of termination or
release prepared by the Borrower or any other Grantor or Guarantor, the Second
Lien Representative shall, for itself and on behalf of the other Second Lien
Secured Parties, promptly execute and deliver to the First Lien Representative
and the Super Senior Representative, the relevant Grantor or such Guarantor, at
the Borrower’s or the other Grantor’s or Guarantor’s sole cost and expense and
without any representation or warranty, such termination statements, releases
and other documents as the First Lien Representative, the Super Senior
Representative or the relevant Grantor or Guarantor may reasonably request to
effectively confirm such Release;provided that, in the case of any Disposition
of Collateral, notwithstanding the release of the Second Priority Liens thereon,
the Second Priority Liens shall attach to the Proceeds thereof subject to the
relative priorities set forth in Section 2.01 (and, for the avoidance of doubt,
nothing in the foregoing shall be deemed to be a release of the Second Priority
Liens on any such Proceeds, it being the express intent of the Second Lien
Secured Parties that the Second Priority Liens attach to such Proceeds);provided
further that (x) in the case of any Disposition of any Collateral (other than
any such Disposition in connection with the enforcement or exercise of any
rights or remedies with respect to such Collateral or pursuant to an Insolvency
or Liquidation Proceeding), the Second Priority Liens on such Collateral shall
not be so released if such Disposition is not permitted under the terms of the
Second Lien Credit Agreement or such Disposition is to the Borrower or any of
its Affiliates and (y) in the case of any Disposition of any Collateral, the
Second Priority Liens shall not be so released without the consent of the Second
Lien Representative unless the net cash Proceeds of such Disposition will be
applied (if applicable, upon judicial approval of such application) to
permanently repay or prepay (or otherwise reduce, in the case of a “credit bid”)
(1) the First Lien Secured Obligations, it being understood that any such
repayment or prepayment of principal of Capped First Lien Loan Document
Obligations shall reduce the Maximum First Lien Principal Amount by an equal
amount, or (2) the Super Senior Secured Obligations, it being understood that
any such repayment or prepayment of principal of Capped First Lien Loan Document
Obligations shall reduce the Maximum First Lien Principal Amount by an equal
amount or (3) any DIP Financing. In the case of any Disposition of any
Collateral by the First Lien Representative or the Super Senior Representative
(other than pursuant to any Insolvency or Liquidation Proceeding), the First
Lien Representative or the Super Senior Representative, as applicable, (I) shall
provide the Second Lien Representative with at least 10 Business Days’ prior
written notice of such Disposition and (II) shall take reasonable care (as
determined in the reasonable credit judgment of the First Lien Representative or
the Super Senior Representative, as applicable) to conduct such Disposition in a
commercially reasonable manner (it being understood that the First Lien
Representative or the Super Senior Representative, as applicable, shall have no
obligation to postpone any such Disposition in order to achieve a higher price).
 
 
 
26

 
 
 
(a) Until the Discharge of First Lien Loan Document Obligations occurs, the
Second Lien Representative, for itself and on behalf of each other Second Lien
Secured Party, hereby appoints the First Lien Representative and the Super
Senior Representative, and any officer or agent of the First Lien Representative
and the Super Senior Representative, with full power of substitution, as the
attorney-in-fact of each Second Lien Secured Party for the purpose of carrying
out the express provisions of this Section 3.04 and taking any action and
executing any instrument that the First Lien Representative or the Super Senior
Representative reasonably deems necessary to accomplish the purposes of this
Section 3.04 (including any endorsements or other instruments of transfer or
release), which appointment is irrevocable and coupled with an interest.
 
SECTION 3.05. Insurance and Condemnation Awards. So long as the Discharge of
First Lien Secured Obligations has not occurred, the First Lien Representative
and the other First Lien Secured Parties and the Super Senior Representative and
the other Super Senior Secured Parties shall have the exclusive right, subject
in each case to the rights of the Grantors under the First Lien Loan Documents
and the Super Senior Loan Documents, to settle and adjust claims in respect of
Collateral under policies of insurance covering Collateral and to approve any
award granted in any condemnation or similar proceeding, or any deed in lieu of
condemnation, in respect of the Collateral. All Proceeds of any such policy and
any such award, or any payments with respect to a deed in lieu of condemnation,
shall (a) first, prior to the Discharge of First Lien Secured Obligations and
subject to the rights of the Grantors under the First Lien Loan Documents and
the Super Senior Loan Documents, be paid to the Controlling First Lien
Representative for the benefit of the Super Senior Secured Parties and the First
Lien Secured Parties pursuant to the terms of the Super Senior Loan Documents
and the First Lien Loan Documents, (b) second, after the Discharge of First Lien
Secured Obligations and subject to the rights of the Grantors under the Second
Lien Loan Documents, be paid to the Second Lien Representative for the benefit
of the Second Lien Secured Parties pursuant to the terms of the Second Lien Loan
Documents until the Discharge of Second Lien Secured Obligations (other than
Excess Second Lien Obligations), (c) third, after the Discharge of Second Lien
Secured Obligations (other than Excess Second Lien Obligations), be paid to the
Controlling First Lien Representative for the benefit of the First Lien Secured
Parties and the Super Senior Secured Parties pursuant to the terms of the First
Lien Loan Documents and the Super Senior Loan Documents on account of the Excess
First Lien Obligations, (d) fourth, after the Discharge of Excess First Lien
Obligations, be paid to the Second Lien Representative for the benefit of the
Second Lien Secured Parties pursuant to the terms of the Second Lien Loan
Documents on account of the Excess Second Lien Obligations and (e) fifth, be
paid to the owner of the subject property, such other Person as may be entitled
thereto or as a court of competent jurisdiction may otherwise direct. Until the
Discharge of First Lien Secured Obligations has occurred, if the Second Lien
Representative or any other Second Lien Secured Party shall, at any time,
receive any proceeds of any such insurance policy or any such award or payment,
it shall transfer and pay over such proceeds to the Controlling First Lien
Representative in accordance with Section 4.02.
 
 
 
27

 
 
ARTICLE IV.
 
  PAYMENTS
 
SECTION 4.01. Application of Proceeds. So long as the Discharge of First Lien
Secured Obligations has not occurred, any Collateral or Proceeds thereof
received by the First Lien Representative or the Super Senior Representative in
connection with any Enforcement Action or in connection with any Insolvency or
Liquidation Proceeding shall be applied by the First Lien Representative or the
Super Senior Representative, as applicable, to the First Lien Secured
Obligations and the Super Senior Secured Obligations in accordance with the
terms of the First Lien Loan Documents, the Super Senior Loan Documents and the
Super Senior Intercreditor Agreement. Upon the Discharge of First Lien Secured
Obligations, (a) if the Discharge of Second Lien Secured Obligations (other than
Excess Second Lien Obligations) has not occurred, subject to Section 2.05, the
First Lien Representative or the Super Senior Representative, as applicable,
shall deliver (without any representation, warranty or recourse) to the Second
Lien Representative any remaining Collateral and any Proceeds thereof then held
by it in the same form as received, together with any necessary endorsements, or
as a court of competent jurisdiction may otherwise direct, to be applied by the
Second Lien Representative to the Second Lien Secured Obligations (other than
Excess Second Lien Obligations) and (b) so long as the Discharge of Second Lien
Secured Obligations (other than Excess Second Lien Obligations) has not
occurred, any Collateral or Proceeds thereof received by the Second Lien
Representative pursuant to clause (a) of this sentence or in connection with any
Enforcement Action or in connection with any Insolvency or Liquidation
Proceeding shall be applied by the Second Lien Representative to the Second Lien
Secured Obligations (other than Excess Second Lien Obligations) in accordance
with the terms of the Second Lien Loan Documents. Upon the Discharge of Second
Lien Secured Obligations (other than Excess Second Lien Obligations), (i) if the
Discharge of Excess First Lien Obligations has not occurred, subject to
Section 2.05, the Second Lien Representative shall deliver (without any
representation, warranty or recourse) to the Controlling First Lien
Representative any remaining Collateral and any Proceeds thereof then held by it
in the same form as received, together with any necessary endorsements, or as a
court of competent jurisdiction may otherwise direct, to be applied by the First
Lien Representative to the Excess First Lien Obligations and (ii) so long as the
Discharge of Excess First Lien Obligations has not occurred, any Collateral or
Proceeds thereof received by the First Lien Representative or the Super Senior
Representative pursuant to clause (i) of this sentence or in connection with any
Enforcement Action or in connection with any Insolvency or Liquidation
Proceeding shall be applied by the First Lien Representative or the Super Senior
Representative, as applicable, to the Excess First Lien Obligations in
accordance with the terms of the First Lien Loan Documents, the Super Senior
Loan Documents and the Super Senior Intercreditor Agreement. Upon the Discharge
of Excess First Lien Obligations, (A) if the Discharge of Second Lien Secured
Obligations has not occurred, subject to Section 2.05, the First Lien
Representative or the Super Senior Representative, as applicable, shall deliver
(without any representation, warranty or recourse) to the Second Lien
Representative any remaining Collateral and any Proceeds thereof then held by it
in the same form as received, together with any necessary endorsements, or as a
court of competent jurisdiction may otherwise direct, to be applied by the
Second Lien Representative to the Excess Second Lien Obligations and (B) if the
Discharge of Second Lien Secured Obligations has also occurred, the First Lien
Representative, the Super Senior Representative or the Second Lien
Representative, as applicable, shall deliver (without any representation,
warranty or recourse) to the Person entitled thereto any remaining Collateral
and any Proceeds thereof then held by it in the same form as received, together
with any necessary endorsements, or as a court of competent jurisdiction may
otherwise direct.
 
 
 
28

 
 
 
SECTION 4.02. Payment Over. So long as the Discharge of First Lien Secured
Obligations has not occurred, any Collateral, or any Proceeds thereof or payment
in connection therewith or on account thereof (together with assets or Proceeds
subject to Liens referred to in the final sentence of Section 2.04 or in the
final proviso of Section 6.01(b) or amounts referred to in the parenthetical at
the end of Section 3.03 or Collateral, Proceeds or distributions referred to in
the last two sentences of Section 7.04), received by the Second Lien
Representative or any other Second Lien Secured Party as a distribution or
recovery in any Insolvency or Liquidation Proceeding (other than any
post-petition amounts received by the Second Lien Secured Parties as
contemplated by Section 6.04(b) or Reorganization Securities), or in connection
with any Enforcement Action, or in connection with any insurance policy claim or
any condemnation award (or deed in lieu of condemnation), shall be segregated
and held in trust and promptly transferred or paid over to the Controlling First
Lien Representative for the benefit of the First Lien Secured Parties and the
Super Senior Secured Parties in the same form as received, together with any
necessary endorsements, or as a court of competent jurisdiction may otherwise
direct. Until the Discharge of First Lien Secured Obligations occurs, the Second
Lien Representative, for itself and on behalf of each other Second Lien Secured
Party, hereby appoints the First Lien Representative and the Super Senior
Representative, and any officer or agent of the First Lien Representative and
the Super Senior Representative, with full power of substitution, the
attorney-in-fact of each Second Lien Secured Party for the purpose of carrying
out the express provisions of this Section 4.02 and taking any action and
executing any instrument that the First Lien Representative or the Super Senior
Representative reasonably deems necessary to accomplish the purposes of this
Section 4.02, which appointment is irrevocable and coupled with an interest.
 
 
SECTION 4.03. Certain Agreements with Respect to Invalid or Unenforceable Liens.
Notwithstanding anything to the contrary contained herein, if in any Insolvency
or Liquidation Proceeding a determination is made that any Lien encumbering any
Collateral is not valid, perfected or enforceable for any reason, or is
subordinated in any respect to any other Liens, then the Second Lien
Representative and the other Second Lien Secured Parties agree that any
distribution or recovery they may receive with respect to, or on account of, the
value of the assets intended to constitute such Collateral or any Proceeds
thereof shall (for so long as the Discharge of First Lien Secured Obligations
has not occurred) be segregated and held in trust and promptly paid over to the
Controlling First Lien Representative for the benefit of the First Lien Secured
Parties and the Super Senior Secured Parties in the same form as received
without recourse, representation or warranty (other than a representation of the
Second Lien Representative that it has not otherwise sold, assigned, transferred
or pledged any right, title or interest in and to such distribution or recovery)
but with any necessary endorsements or as a court of competent jurisdiction may
otherwise direct until such time as the Discharge of First Lien Secured
Obligations has occurred. Until the Discharge of First Lien Secured Obligations
occurs, the Second Lien Representative, for itself and on behalf of each other
Second Lien Secured Party, hereby appoints the First Lien Representative, the
Super Senior Representative, and any officer or agent of the First Lien
Representative and the Super Senior Representative, with full power of
substitution, the attorney-in-fact of each Second Lien Secured Party for the
limited purpose of carrying out the express provisions of this Section 4.03 and
taking any action and executing any instrument that the First Lien
Representative or the Super Senior Representative reasonably deems necessary to
accomplish the purposes of this Section 4.03, which appointment is irrevocable
and coupled with an interest.
 
 
 
29

 
 
ARTICLE V.
 

BAILMENT FOR PERFECTION OF CERTAIN SECURITY INTERESTS
 
(a) Each of Tthe First Lien Representative and the Super Senior Representative
agrees that if it shall at any time hold a First Priority Lien on any Pledged or
Controlled Collateral and if such Pledged or Controlled Collateral is in fact in
the possession or under the control of the First Lien Representative or the
Super Senior Representative, or of agents or bailees of the First Lien
Representative or the Super Senior Representative, as applicable, the First Lien
Representative or Super Senior Representative, as applicable, shall, solely for
the purpose of perfecting by possession or control, as applicable, the Second
Priority Liens granted under the Second Lien Loan Documents and subject to the
terms and conditions of this Article V, also hold and control such Pledged or
Controlled Collateral as gratuitous bailee and gratuitous agent for the Second
Lien Representative and hereby acknowledges that it has control of any Pledged
or Controlled Collateral in its control on behalf of and for the benefit of the
Second Lien Representative.
 
(b) So long as the Discharge of First Lien Secured Obligations has not occurred,
the First Lien Representative and the Super Senior Representative shall be
entitled to deal with the Pledged or Controlled Collateral in accordance with
the terms of this Agreement and the other First Lien Loan Documents, the Super
Senior Loan Documents and applicable law as if the Second Priority Liens did not
exist. The obligations and responsibilities of the First Lien Representative and
the Super Senior Representative to the Second Lien Representative and the other
Second Lien Secured Parties under this Article V shall be limited solely to
holding or controlling the Pledged or Controlled Collateral as gratuitous bailee
or gratuitous agent for the Second Lien Representative, and transferring the
Pledged or Controlled Collateral, in each case, subject to the terms and
conditions of this Article V. Without limiting the foregoing, the First Lien
Representative and the Super Senior Representative shall have no obligation or
responsibility to ensure that any Pledged or Controlled Collateral is genuine or
owned by any of the Grantors or to preserve the rights or benefits of any
Person. The First Lien Representative and the Super Senior Representative acting
pursuant to this Article V shall not, by reason of this Agreement, any other
Security Document or any other document, have a fiduciary relationship in
respect of any other First Lien Secured Party, Super Senior Secured Party, the
Second Lien Representative or any other Second Lien Secured Party. The parties
recognize that the interest of the First Lien Representative and the Super
Senior Representative, on the one hand, and the Second Lien Representative and
the other Second Lien Secured Parties, on the other hand, may differ, and the
First Lien Representative and the Super Senior Representative may act in its own
interest without taking into account the interest of the Second Lien
Representative or any other Second Lien Secured Party.
 
(c) Upon the Discharge of First Lien Secured Obligations, the First Lien
Representative and the Super Senior Representative shall transfer the possession
and control of the Pledged or Controlled Collateral (other than with respect to
any deposit account as to which control is maintained pursuant to Section
9-104(a)(1) of the Uniform Commercial Code), together with any necessary
endorsements but without recourse, representation or warranty, (i) if the Second
Lien Secured Obligations are outstanding at such time, to the Second Lien
Representative, and (ii) if no Second Lien Secured Obligations are outstanding
at such time, to the applicable Grantor, in each case so as to allow such Person
to obtain possession and control of such Pledged or Controlled Collateral. In
connection with any transfer under clause (i) of the immediately preceding
sentence, each of the First Lien Representative and the Super Senior
Representative agrees to take all commercially reasonable actions as shall be
reasonably requested by the Second Lien Representative to permit the Second Lien
Representative to obtain, for the benefit of the Second Lien Secured Parties, a
first priority security interest in the Pledged or Controlled Collateral.
 
 
 
30

 
 
(d) The Second Lien Representative agrees that if it shall at any time prior to
the Discharge of First Lien Secured Obligations hold a Second Priority Lien on
any Pledged or Controlled Collateral and if, notwithstanding the provisions of
this Agreement (and disregarding any control the Second Lien Representative
might have solely as a result of the foregoing provisions of this Article V),
such Pledged or Controlled Collateral is in fact in the possession or under the
control of the Second Lien Representative, or of agents or bailees of the Second
Lien Representative, the Second Lien Representative shall (i) solely for the
purpose of perfecting by possession or control, as applicable, the First
Priority Liens granted under the First Lien Loan Documents, also hold and
control such Pledged or Controlled Collateral as gratuitous bailee and
gratuitous agent for the First Lien Representative (and hereby acknowledges that
it has control of any Pledged or Controlled Collateral in its control on behalf
of and for the benefit of the First Lien Representative), (ii) solely for the
purpose of perfecting by possession or control, as applicable, the First
Priority Liens granted under the Super Senior Loan Documents, also hold and
control such Pledged or Controlled Collateral as gratuitous bailee and
gratuitous agent for the Super Senior Representative (and hereby acknowledges
that it has control of any Pledged or Controlled Collateral in its control on
behalf of and for the benefit of the Super Senior Representative),
(iii) promptly inform the First Lien Representative and the Super Senior
Representative thereof and (iiiiv) other than with respect to any deposit
account as to which control is maintained pursuant to Section 9-104(a)(1) of the
Uniform Commercial Code, transfer the possession and control of such Pledged or
Controlled Collateral, together with any necessary endorsements but without
recourse, representation or warranty, to the Controlling First Lien
Representative and, in connection therewith, take all commercially reasonable
actions as shall be reasonably requested by the Controlling First Lien
Representative to permit the Controlling First Lien Representative to obtain,
for the benefit of the First Lien Secured Parties and the Super Senior Secured
Parties, a first priority security interest in such Pledged or Controlled
Collateral.
 

ARTICLE VI.
 
INSOLVENCY OR LIQUIDATION PROCEEDINGS
 
SECTION 6.01. Finance and Sale Matters. (a) Until the Discharge of First Lien
Loan Document Obligations has occurred, the Second Lien Representative, for
itself and on behalf of the other Second Lien Secured Parties, agrees that, in
the event of any Insolvency or Liquidation Proceeding, the Second Lien Secured
Parties:
 
(i) will be deemed to have consented to, and will not oppose or object to (or
support any other Person in opposing or objecting to), the use of any Collateral
constituting cash collateral under Section 363 of the Bankruptcy Code, or any
comparable provision of any other Bankruptcy Law, that is consented to, or not
opposed or objected to, by the First Lien Representative or any other
representative authorized by the First Lien Secured Parties or the Super Senior
Representative or any other representative authorized by the Super Senior
Secured Parties (and neither the Second Lien Representative nor any Second Lien
Secured Party shall seek any relief in connection therewith that is in conflict
with the relief being sought by the First Lien Secured Parties or Super Senior
Secured Parties (it being understood that the foregoing shall not affect the
rights of the Second Lien Secured Parties to seek adequate protection as
provided in Section 6.01(b)));
 
 
 
31

 
 
(ii) will be deemed to have consented to, and will not oppose or object to (or
support any other Person in opposing or objecting to), any post-petition
financing provided by one or more of the First Lien Secured Parties or one or
more of the Super Senior Secured Parties under Section 364 of the Bankruptcy
Code, or any comparable provision of any other Bankruptcy Law (a “DIP
Financing”), or the Liens securing any DIP Financing (“DIP Financing Liens”),
that is consented to, or not opposed or objected to, by the First Lien
Representative, the Super Senior Representative or any other representative
authorized by the First Lien Secured Parties or the Super Senior Secured Parties
and, to the extent that (A) such DIP Financing Liens are senior to, or rank pari
passu with, the First Priority Liens securing the First Lien Secured Obligations
and Super Senior Secured Obligations, (B) the economic terms of such DIP
Financing (i.e., the interest rate, fees, original issue discount and other
similar terms) and the scheduled amortization applicable to such DIP Financing
are on commercially reasonable terms, (C) such DIP Financing does not compel the
Borrower or any other Grantor to seek confirmation of a specific plan of
reorganization of which the material terms are set forth in the DIP Financing
documentation or a relateddocument (it being agreed that the inclusion of
termination events or milestones in the DIP Financing documentation shall not be
deemed to constitute such a condition), (D) the DIP Financing documentation does
not expressly require the sale, disposition or liquidation of all or any
material portion of the Collateral prior to a default under the DIP Financing
documentation, (E) the Second Lien Secured Parties are not required to release
their Liens on the Collateral as a condition to such DIP Financing and (F) the
sum of (x) the aggregate outstanding principal amount of loans and letters of
credit under, together with the aggregate amount of undrawn commitments under,
any DIP Financing (after giving effect to any Refinancing or “roll-up” of First
Lien Loan Document Obligations and/or the Super Senior Loan Document
Obligations) plus (y) the aggregate outstanding amount of the Capped First Lien
Loan Document Obligations does not exceed the Maximum First Lien Principal
Amount, the Second Lien Representative will, for itself and on behalf of the
other Second Lien Secured Parties, subordinate (and will be deemed to have
subordinated) the Second Priority Liens to (1) the First Priority Liens and the
DIP Financing Liens on the terms of this Agreement and (2) any customary
“carve-out” for U.S. trustee fees specified in the financing order relating to
such DIP Financing;
 
(iii) except to the extent permitted by Section 6.01(b), in connection with the
use of cash collateral as described in clause (i) above or a DIP Financing, will
not request adequate protection or any other relief in connection with such use
of cash collateral, DIP Financing or DIP Financing Liens; and
 
(iv) will be deemed to have consented to, and will not oppose or object to (or
support any other Person in opposing or objecting to) any Disposition of any
Collateral free and clear of the Second Priority Liens or other claims under
Section 363 of the Bankruptcy Code (provided that the Second Lien Representative
may object to the Disposition on any grounds that may be asserted by an
unsecured creditor), or any comparable provision of any other Bankruptcy Law, if
the First Lien Secured Parties, or a representative authorized by the First Lien
Secured Parties, and the Super Senior Secured Parties, or a representative
authorized by the Super Senior Secured Parties, shall consent to, or not oppose
or object to, such Disposition;provided that, in the case of any such
Disposition, notwithstanding the release of the Second Priority Liens thereon,
the Second Priority Liens shall attach to the Proceeds thereof subject to the
relative priorities set forth in Section 2.01 (and, for the avoidance of doubt,
nothing in the foregoing shall be deemed to be a release of the Second Priority
Liens on any such Proceeds, it being the express intent of the Second Lien
Secured Parties that the Second Priority Liens attach to such Proceeds).
 
 
 
32

 
 
Notwithstanding anything to the contrary contained herein, nothing in this
Section 6.01(a) shall prohibit any Second Lien Secured Party from proposing a
DIP Financing so long as (A) no First Lien Secured Party and no Super Senior
Secured Party has offered to provide a DIP Financing within three days of
commencement of any Insolvency or Liquidation Proceeding, (B) the DIP Financing
Liens with respect to such DIP Financing are junior to the First Priority Liens
securing the First Lien Secured Obligations and the Super Senior Secured
Obligations, (C) the economic terms of such DIP Financing (i.e., the interest
rate, fees, original issue discount and other similar terms) and the scheduled
amortization applicable to such DIP Financing are on commercially reasonable
terms, (D) such DIP Financing does not compel the Borrower or any other Grantor
to seek confirmation of a specific plan of reorganization of which the material
terms are set forth in the DIP Financing documentation or a related document (it
being agreed that the inclusion of termination events or milestones in the DIP
Financing documentation shall not be deemed to constitute such a condition), (E)
the DIP Financing documentation does not expressly require the sale, disposition
or liquidation of all or any material portion of the Collateral prior to a
default under the DIP Financing documentation, (F) the First Lien Secured
Parties and the Super Senior Secured Parties are not required to release their
Liens on the Collateral as a condition to such DIP Financing and (G) the sum of
(x) the aggregate outstanding principal amount of loans and letters of credit
under, together with the aggregate amount of undrawn commitments under, any such
DIP Financing (after giving effect to any Refinancing or “roll-up” of Second
Lien Secured Obligations) plus (y) the aggregate outstanding principal amount of
the Second Lien Secured Obligations does not exceed the Maximum Second Lien
Principal Amount plus $30,000,000.
 
(a) The Second Lien Representative, for itself and on behalf of the other Second
Lien Secured Parties, agrees that, until the Discharge of First Lien Loan
Document Obligations has occurred, no Second Lien Secured Party shall contest,
or join or otherwise support any other Person in contesting, (i) any request by
the First Lien Representative or any other First Lien Secured Party or the Super
Senior Representative or any other Super Senior Secured Party for adequate
protection or (ii) any objection, based on a claim of a lack of adequate
protection, by the First Lien Representative or any other First Lien Secured
Party or the Super Senior Representative or any other Super Senior Secured Party
to any motion, relief, action or proceeding. Notwithstanding the immediately
preceding sentence, (A) if any First Lien Secured Party or Super Senior Secured
Party is granted adequate protection in the form of a replacement Lien or a Lien
on additional collateral, the Second Lien Representative may, for itself and on
behalf of the other Second Lien Secured Parties, seek or request adequate
protection in the form of a replacement Lien or a Lien on such additional
collateral, which Liens will be subordinated to the First Priority Liens and DIP
Financing Liens on the same basis as the other Second Priority Liens are
subordinated to the First Priority Liens under this Agreement, and (B) the
Second Lien Representative and other Second Lien Secured Parties may seek
adequate protection with respect to their rights in the Collateral in any
Insolvency or Liquidation Proceeding in the form of (x) Liens on additional
collateral or replacement Liens on the Collateral, provided that, in either such
case, as adequate protection for the First Lien Secured Obligations, the First
Lien Representative, on behalf of the First Lien Secured Parties, and as
adequate protection for the Super Senior Secured Obligations, the Super Senior
Representative, on behalf of the Super Senior Secured Parties, is also granted
(or has previously been granted) a senior Lien on such additional collateral or
senior replacement Liens on the Collateral, as applicable, (y) an administrative
expense claim (including a superpriority administrative claim), provided that,
as adequate protection for the First Lien Secured Obligations, the First Lien
Representative, on behalf of the First Lien Secured Parties and as adequate
protection for the Super Senior Secured Obligations, the Super Senior
Representative, on behalf of the Super Senior Secured Parties, is also granted
(or has previously been granted) an administrative expense claim that is senior
and prior to the administrative expense claim (including any superpriority
administrative claim) of the Second Lien Representative and the Second Lien
Secured Parties, or (z) the current payment of out-of-pocket fees and expenses
of counsel and advisors incurred by the Second Lien Representative;provided
further that, in the case of each of clauses (x) and (y), (I) to the extent the
First Lien Secured Parties and the Super Senior Secured Parties are not granted
such adequate protection in the applicable form, any amounts recovered by or
distributed to any Second Lien Secured Party pursuant to or as a result of any
such Lien on additional collateral, any such replacement Lien or any such
administrative expense claim granted to or for the benefit of the Second Lien
Secured Parties shall be subject to Section 4.02 and (II) the Second Lien
Secured Parties shall have agreed (and by virtue of accepting any such adequate
protection shall be deemed to have agreed) pursuant to Section 1129(a)(9) of the
Bankruptcy Code that any Section 507(b) claims arising in respect of any
adequate protection granted to the Second Lien Secured Parties may be paid under
a plan of reorganization in any form having a value on the effective date of
such plan equal to the allowed amount of such claims (i.e., are not required to
be paid solely in cash). It is understood and agreed that nothing in clause (B)
above shall modify or otherwise affect the other agreements by or on behalf of
the Second Lien Representative or the Second Lien Secured Parties set forth in
this Agreement (including the agreements to consent to or not to oppose or
object that are set forth in Section 6.01(a)). Until the Discharge of First Lien
Loan Document Obligations has occurred, the Second Lien Representative, for
itself and on behalf of the other Second Lien Secured Parties, agrees that, in
the event of any Insolvency or Liquidation Proceeding, except to the extent
permitted by the foregoing provisions of this Section 6.01(b), the Second Lien
Secured Parties will not assert any claim (or support any other Person in
asserting any claim) under Section 507(b) of the Bankruptcy Code.
 
 
 
33

 
 
 
SECTION 6.02. Relief from the Automatic Stay. The Second Lien Representative,
for itself and on behalf of the other Second Lien Secured Parties, agrees that,
so long as the Discharge of First Lien Loan Document Obligations has not
occurred, no Second Lien Secured Party shall, without the prior written consent
of the First Lien Representative and the Super Senior Representative, seek or
request relief from or modification of the automatic stay or any other stay in
any Insolvency or Liquidation Proceeding in respect of any part of the
Collateral, any Proceeds thereof or any Second Priority Lien.
 
 
SECTION 6.03. Reorganization Securities. Nothing in this Agreement prohibits or
limits the right of the Second Lien Representative or any other Second Lien
Secured Party to receive and retain any debt or equity obligations or securities
that are issued by a reorganized debtor pursuant to a plan of reorganization or
similar dispositive restructuring plan in connection with any Insolvency or
Liquidation Proceeding (any such debt or equity obligations or securities,
“Reorganization Securities”). If, in any Insolvency or Liquidation Proceeding,
Reorganization Securities are so permitted to be distributed on account of both
the First Lien Secured Obligations, the Super Senior Secured Obligations and the
Second Lien Secured Obligations, then, to the extent the Reorganization
Securities distributed on account of the First Lien Secured Obligations, the
Super Senior Secured Obligations and on account of the Second Lien Secured
Obligations are secured by Liens upon the same assets or property, the
provisions of this Agreement will survive the distribution of such
Reorganization Securities pursuant to such plan and will apply with like effect
to the Liens securing such Reorganization Securities.
 
SECTION 6.04. Post-Petition Interest. (a) The Second Lien Representative, for
itself and on behalf of the other Second Lien Secured Parties, agrees that no
Second Lien Secured Party shall oppose or seek to challenge (or support any
other Person in opposing or challenging) any claim by the First Lien
Representative or any other First Lien Secured Party or the Super Senior
Representative or any other Super Senior Secured Party for allowance in any
Insolvency or Liquidation Proceeding of First Lien Secured Obligations or Super
Senior Secured Obligations consisting of post-petition interest, fees, expenses
or indemnities to the extent of the value of the First Priority Liens (it being
understood and agreed that such value shall be determined without regard to the
existence of the Second Priority Liens on the Collateral).
 
(a) The First Lien Representative, for itself and on behalf of the other First
Lien Secured Parties, agrees that no First Lien Secured Party shall oppose or
seek to challenge (or support any other Person in opposing or challenging) any
claim by the Second Lien Representative or any other Second Lien Secured Party
for allowance in any Insolvency or Liquidation Proceeding of Second Lien Secured
Obligations consisting of post-petition interest, fees, expenses or indemnities
to the extent of the value of the Second Priority Liens (it being understood and
agreed that such value shall be determined taking into account the First
Priority Liens on the Collateral and the amount of the First Lien Secured
Obligations secured thereby). The Super Senior Representative, for itself and on
behalf of the other Super Senior Secured Parties, agrees that no Super Senior
Secured Party shall oppose or seek to challenge (or support any other Person in
opposing or challenging) any claim by the Second Lien Representative or any
other Second Lien Secured Party for allowance in any Insolvency or Liquidation
Proceeding of Second Lien Secured Obligations consisting of post-petition
interest, fees, expenses or indemnities to the extent of the value of the Second
Priority Liens (it being understood and agreed that such value shall be
determined taking into account the First Priority Liens on the Collateral and
the amount of the Super Senior Secured Obligations secured thereby).
 
 
 
34

 
 
 
SECTION 6.05. Certain Waivers by the Second Lien Secured Parties. The Second
Lien Representative, for itself and on behalf of the other Second Lien Secured
Parties, waives any claim any Second Lien Secured Party may hereafter have
against any First Lien Secured Party and any Super Senior Secured Party arising
out of (a) the election by any First Lien Secured Party or any Super Senior
Secured Party of the application of Section 1111(b)(2) of the Bankruptcy Code,
or any comparable provision of any other Bankruptcy Law, or (b) any use of cash
collateral or financing arrangement, or any grant of a security interest in the
Collateral, in any Insolvency or Liquidation Proceeding to the extent that the
same is not in contravention of this Agreement.
 
 
SECTION 6.06. Certain Voting Matters. Each of the First Lien Representative, for
itself and on behalf of the other First Lien Secured Parties and the Super
Senior Representative, for itself and on behalf of the other Super Senior
Secured Parties, on the one hand, and the Second Lien Representative, for itself
and on behalf of the other Second Lien Secured Parties, on the other hand,
agrees that, without the written consent of the other, it will not seek to vote
with the other as a single class in connection with any plan of reorganization
in any Insolvency or Liquidation Proceeding.
 
 
SECTION 6.07. Subordination Agreement. The parties hereto expressly acknowledge
that this Agreement is intended to constitute a “subordination agreement” within
the scope of Section 510(a) of the Bankruptcy Code, which will be effective
before, during and after the commencement of an Insolvency or Liquidation
Proceeding. All references in this Agreement to any Grantor will include such
Person as a debtor-in-possession and any receiver or trustee for such Person in
an Insolvency or Liquidation Proceeding.
 
 
 
35

 
 
ARTICLE VII.
 

OTHER AGREEMENTS
 
SECTION 7.01. Matters Relating to Loan Documents. (a) The First Lien Loan
Documents may be amended, restated, supplemented or otherwise modified in
accordance with their terms, and the Indebtedness under the First Lien Credit
Agreement may be Refinanced, in each case, without the consent of any Second
Lien Secured Party;provided, however, that, without the consent of the Second
Lien Required Lenders, no such amendment, restatement, supplement, modification
or Refinancing (or successive amendments, restatements, supplements,
modifications or Refinancings) shall (i) contravene the provisions of this
Agreement, (ii) directly increase the interest rate margins accruing on the
principal of loans and letters of credit under the First Lien Credit Agreement
or any Refinancing thereof (determined on a weighted average basis) to an amount
that would result in a weighted average interest rate under the First Lien
Credit Agreement and the Super Senior Credit Agreement that is greater than
3.00% per annum above the applicable interest rate margins accruing on the
principal of loans and letters of credit under the First Lien Credit Agreement
as in effect on the date hereof (excluding, without limitation, any underlying
benchmark rates or any fluctuations thereof, any benchmark rate “floor” not
exceeding 1.00% per annum in respect of any eurodollar rate “floor” or 2.00% per
annum in respect of any alternate base rate “floor”, any default rate not
exceeding 2.00% per annum, any interest or fees that are paid-in-kind (and not
paid in cash until the final scheduled maturity date of the First Lien Secured
Obligations or any Refinancing thereof, as applicable), any original issue
discount, upfront fees and prepayment premiums and any fees payable in
connection with any amendment, restatement, supplement, modification,
Refinancing, waiver, consent or similar agreement), (iii) add or modify in a
manner adverse to the interests of the Second Lien Secured Parties any express
prohibition or restriction on the payment of the Second Lien Secured Obligations
except as set forth in Section 7.01(b) or in the First Lien Credit Agreement as
in effect on the date hereof, (iv) modify (A) any of the restrictions as set
forth in the First Lien Credit Agreement as in effect on the date hereof on
assignment of, or participation in, all or any portion of the First Lien Secured
Obligations or Excess First Lien Obligations to the Borrower or any Affiliate
(including any Subsidiary) thereof or (B) any of the requirements as set forth
in the First Lien Credit Agreement as in effect on the date hereof that any
First Lien Secured Obligations or Excess First Lien Obligations acquired by the
Borrower are deemed automatically cancelled and no longer outstanding, (v)
restrict the amendment or other modification of the Second Lien Loan Documents
or impose express restrictions or conditions on any Refinancing thereof except
as set forth in Section 7.01(b) or in the First Lien Credit Agreement as in
effect on the date hereof or (vi) amend, modify, affect the rights, duties,
privileges, protections, indemnities or immunities of, or otherwise impose
duties that are adverse on, the Second Lien Representative without its prior
written consent;provided further that, in the event of a Refinancing, the
holders of the Indebtedness resulting from any such Refinancing, or a duly
authorized agent on their behalf (to the extent such holders and the agent of
such holders, in such capacity, are not already bound by the terms of this
Agreement), agree in writing to be bound by the terms of this Agreement pursuant
to an amendment effected in accordance with Section 10.05.
 
 
(a) The Second Lien Loan Documents may be amended, restated, supplemented or
otherwise modified in accordance with their terms, in each case, without the
consent of any First Lien Secured Party;provided, however, that, without the
consent of the First Lien Required Lenders and the Super Senior Required
Lenders, no such amendment, restatement, supplement, modification or Refinancing
(or successive amendments, restatements, supplements, modifications or
Refinancings) shall (i) contravene the provisions of this Agreement,
(ii) directly increase the interest rate margins accruing on the principal of
loans under the Second Lien Credit Agreement or any Refinancing thereof
(determined on a weighted average basis) to an amount greater than 3.00% per
annum above the applicable interest rate margins accruing on the principal of
loans under the Second Lien Credit Agreement as in effect on the date hereof
(excluding, without limitation, any underlying benchmark rates or any
fluctuations thereof, any benchmark rate “floor” not exceeding 1.00% per annum
in respect of any eurodollar rate “floor” or 2.00% per annum in respect of any
alternate base rate “floor”, any default rate not exceeding 2.00% per annum, any
interest or fees that are paid-in-kind (and not paid in cash until the final
scheduled maturity date of the Second Lien Secured Obligations or any
Refinancing thereof, as applicable), any original issue discount, upfront fees
and prepayment premiums and any fees payable in connection with any amendment,
restatement, supplement, modification, Refinancing, waiver, consent or similar
agreement), (iii) shorten the final scheduled maturity date or decrease the
weighted average life to maturity of any Indebtedness constituting Second Lien
Secured Obligations or any Refinancing thereof, (iv) provide for new affirmative
covenants, new negative covenants, new financial maintenance covenants, new
events of default or modifications of existing exceptions, baskets, levels or
thresholds in negative covenants, financial maintenance covenants or events of
default that are more restrictive on the Grantors, unless, in each case, the
Borrower has provided written notice thereof to the First Lien Representative
and the Super Senior Representative and has offered to make (and, at the request
of the First Lien Representative or the Super Senior Representative, the
Borrower has made) a corresponding change to the First Lien Loan Documents
and/or the Super Senior Loan Documents, as applicable (with the same percentage
“cushion” applicable to such covenants or events of default as in effect on the
date hereof), (v) add any express prohibition or restriction on the payment of
the First Lien Secured Obligations or Super Senior Secured Obligations,
(vi) restrict the amendment or other modification of the First Lien Loan
Documents or the Super Senior Loan Documents or impose express restrictions or
conditions on any Refinancing thereof except as set forth in Section 7.01(a) or
in the Second Lien Credit Agreement as in effect on the date hereof or (vii)
amend, modify, affect the rights, duties, privileges, protections, indemnities
or immunities of, or otherwise impose duties that are adverse on, the First Lien
Representative or the Super Senior Representative without its prior written
consent, as applicable;provided further that, in the event of a Refinancing, the
holders of the Indebtedness resulting from any such Refinancing, or a duly
authorized agent on their behalf (to the extent such holders and the agent of
such holders, in such capacity, are not already bound by the terms of this
Agreement), agree in writing to be bound by the terms of this Agreement pursuant
to an amendment effected in accordance with Section 10.05.
 
 
 
36

 
 
 
(b) The Super Senior Loan Documents may be amended, restated, supplemented or
otherwise modified in accordance with their terms, and the Indebtedness under
the Super Senior Credit Agreement may be Refinanced, in each case, without the
consent of any Second Lien Secured Party; provided, however, that, without the
consent of the Second Lien Required Lenders, no such amendment, restatement,
supplement, modification or Refinancing (or successive amendments, restatements,
supplements, modifications or Refinancings) shall (i) contravene the provisions
of this Agreement, (ii) directly increase the interest rate margins accruing on
the principal of loans and letters of credit under the Super Senior Credit
Agreement or any Refinancing thereof (determined on a weighted average basis) to
an amount that would result in a weighted average interest rate under the First
Lien Credit Agreement and the Super Senior Credit Agreement that is greater than
3.00% per annum above the applicable interest rate margins accruing on the
principal of loans and letters of credit under the First Lien Credit Agreement
as in effect on the date hereof (excluding, without limitation, any underlying
benchmark rates or any fluctuations thereof, any benchmark rate “floor” not
exceeding 1.00% per annum in respect of any eurodollar rate “floor” or 2.00% per
annum in respect of any alternate base rate “floor”, any default rate not
exceeding 2.00% per annum, any interest or fees that are paid-in-kind (and not
paid in cash until the final scheduled maturity date of the Super Senior Secured
Obligations or any Refinancing thereof, as applicable), any original issue
discount, upfront fees and prepayment premiums and any fees payable in
connection with any amendment, restatement, supplement, modification,
Refinancing, waiver, consent or similar agreement), (iii) add or modify in a
manner adverse to the interests of the Second Lien Secured Parties any express
prohibition or restriction on the payment of the Second Lien Secured Obligations
except as set forth in Section 7.01(b) or in the Super Senior Credit Agreement
as in effect on the effective date thereof, (iv) modify (A) any of the
restrictions as set forth in the Super Senior Credit Agreement as in effect on
the effective date thereof on assignment of, or participation in, all or any
portion of the Super Senior Secured Obligations or Excess First Lien Obligations
to the Borrower or any Affiliate (including any Subsidiary) thereof or (B) any
of the requirements as set forth in the Super Senior Credit Agreement as in
effect on the effective date thereof that any Super Senior Secured Obligations
or Excess First Lien Obligations acquired by the Borrower are deemed
automatically cancelled and no longer outstanding, (v) restrict the amendment or
other modification of the Second Lien Loan Documents or impose express
restrictions or conditions on any Refinancing thereof except as set forth in
Section 7.01(b) or in the Super Senior Credit Agreement as in effect on the
effective date thereof or (vi) amend, modify, affect the rights, duties,
privileges, protections, indemnities or immunities of, or otherwise impose
duties that are adverse on, the Second Lien Representative without its prior
written consent; provided further that, in the event of a Refinancing, the
holders of the Indebtedness resulting from any such Refinancing, or a duly
authorized agent on their behalf (to the extent such holders and the agent of
such holders, in such capacity, are not already bound by the terms of this
Agreement), agree in writing to be bound by the terms of this Agreement pursuant
to an amendment effected in accordance with Section 10.05.
 
 
 
37

 
 
 
(c) (c) The Second Lien Representative agrees that the Second Lien Credit
Agreement shall contain provisions substantially similar to those set forth in
Section 10.24 of the Second Lien Credit Agreement as in effect on the date
hereof, or similar provisions approved by the First Lien Representative and the
Super Senior Representative, which approval shall not be unreasonably withheld
or delayed, and each Second Lien Security Document shall contain the provisions
set forth on Annex I hereto, or similar provisions approved by the First Lien
Representative and the Super Senior Representative, which approval shall not be
unreasonably withheld or delayed. The Second Lien Representative further agrees
that each Second Lien Mortgage covering any Collateral shall contain such other
language as the First Lien Representative or the Super Senior Representative may
reasonably request to reflect the subordination of such Second Lien Mortgage to
the First Lien Security Document and/or Super Senior Security Documents covering
such Collateral pursuant to this Agreement.
 
 
(d) [Reserved].
 
 
(d) The Second Lien Representative, for itself and on behalf of the other Second
Lien Secured Parties, and the First Lien Representative, for itself and on
behalf of the other First Lien Secured Parties, and the Super Senior
Representative, for itself and on behalf of the other Super Senior Secured
Parties acknowledge and agree that (i) the grants of Liens pursuant to the First
Lien Security Documents, the Super Senior Security Documents and the Second Lien
Security Documents constitute twothree separate and distinct grants of Liens,
and (ii) because of, among other things, their differing rights in the
Collateral, the Second Lien Secured Obligations are fundamentally different from
the First Lien Secured Obligations (as defined without reference to the final
sentence of the definition of such term) and the Super Senior Secured
Obligations (as defined without reference to the final sentence of the
definition of such term)  and must be separately classified in any plan of
reorganization proposed or adopted in an Insolvency or Liquidation Proceeding.
To further effectuate the intent of the parties as provided in the immediately
preceding sentence, if it is held that the claims of the First Lien Secured
Parties, the Super Senior Secured Parties and the Second Lien Secured Parties in
respect of the Collateral constitute only one secured claim (rather than
separate classes of senior and junior secured claims), then each of the parties
hereto hereby acknowledges and agrees that, subject to the provisions hereof
(including Sections 2.01 and 4.01), all distributions shall be made as if there
were separate classes of senior and junior secured claims against the Grantors
in respect of the Collateral (with the effect being that, to the extent that the
aggregate value of the Collateral is sufficient (for this purpose ignoring all
Second Lien Secured Obligations held by the Second Lien Secured Parties) to
satisfy the First Lien Secured Obligations and the Super Senior Secured
Obligations, the First Lien Secured Parties and the Super Senior Secured Parties
shall be entitled to receive, in addition to amounts otherwise distributed to
them in respect of principal, pre-petition interest and other claims
constituting First Lien Secured Obligations and Super Senior Secured
Obligations, all amounts owing in respect of post-petition interest, including
any additional interest payable pursuant to the First Lien Credit Agreement and
the Super Senior Credit Agreement, arising from or related to a default, which
is included in the First Lien Secured Obligations and/or the Super Senior
Secured Obligations but which is disallowed as a claim in any Insolvency or
Liquidation Proceeding) before any distribution is made in respect of the claims
held by the Second Lien Secured Parties with respect to the Collateral, and the
Second Lien Representative, for itself and on behalf of the other Second Lien
Secured Parties, hereby acknowledges and agrees to turn over to the Controlling
First Lien Representative, for itself and on behalf of the other First Lien
Secured Parties and/or the other Super Senior Secured Parties, as applicable,
amounts otherwise received or receivable by the Second Lien Secured Parties to
the extent necessary to effectuate the intent of this sentence (with respect to
the payment of post-petition interest), even if such turnover has the effect of
reducing the claim or recovery of the Second Lien Secured Parties.
 
 
 
38

 
 
 
SECTION 7.02. Effect of Refinancing of Indebtedness under Loan Documents. (a)
If, substantially contemporaneously with the Discharge of First Lien Loan
Document Obligations, the Borrower Refinances the Indebtedness outstanding under
the First Lien Loan Documents and/or Super Senior Loan Documents and provided
that (i) such Refinancing is permitted hereby, (ii) the Borrower gives to the
Second Lien Representative advance written notice (the “First Lien Refinancing
Notice”) electing the application of the provisions of this Section 7.02(a) to
such Refinancing Indebtedness, provided that no First Lien Refinancing Notice
shall be required to be given in respect of, and the provisions of this
Section 7.02(a) shall apply automatically to, any Refinancing Indebtedness
incurred under the First Lien Credit Agreement (including pursuant to
Section 2.25 thereof), and (iii) the holders of such Refinancing Indebtedness,
and the trustee, collateral agent or similar representative of such holders (to
the extent such holders and the trustee, collateral agent or similar
representative of such holders, in such capacity, are not already bound by the
terms of this Agreement), agree in writing to be bound by the terms of this
Agreement pursuant to an amendment effected in accordance with Section 10.05,
then (A) such Discharge of First Lien Loan Document Obligations shall
automatically be deemed not to have occurred for all purposes of this Agreement,
(B) such Refinancing Indebtedness and all other obligations under the indenture,
credit agreement or other definitive agreement evidencing such Refinancing
Indebtedness (the “New First Lien Obligations”) shall automatically be treated
as First Lien Secured Obligations and/or Super Senior Secured Obligations, as
applicable, for all purposes of this Agreement (but, for the avoidance of doubt,
shall be subject to the cap limitations in the definitions of the terms “First
Lien Loan Document Obligations” and, “First Lien Secured Obligations”, “Super
Senior Loan Document Obligations” and “Super Senior Secured Obligations”),
including for purposes of the Lien priorities and rights in respect of
Collateral set forth herein, (C) the indenture, credit agreement or other
definitive agreement evidencing such Refinancing Indebtedness and the security
and other documents relating thereto (the “New First Lien Loan Documents”) shall
automatically be treated as the First Lien Credit Agreement and the First Lien
Loan Documents and/or the Super Senior Credit Agreement and the Super Senior
Loan Documents, as applicable, and, in the case of New First Lien Loan Documents
that are security documents, as the First Lien Security Documents and/or Super
Senior Security Agreements, as applicable, for all purposes of this Agreement,
(D) the trustee, collateral agent or similar representative for the holders of
the New First Lien Obligations under the New First Lien Loan Documents (the “New
First Lien Representative”) shall be deemed to be the First Lien Representative
and/or the Super Senior Representative for all purposes of this Agreement and
(E) the holders of the Indebtedness under the New First Lien Loan Documents
shall be deemed to be the First Lien Lenders and/or Super Senior Lenders, as
applicable, for all purposes of this Agreement.
 
 
 
39

 
 
(a) If, substantially contemporaneously with the Discharge of Second Lien
Secured Obligations, the Borrower Refinances the Indebtedness outstanding under
the Second Lien Loan Documents and provided that (i) such Refinancing is
permitted hereby, (ii) the Borrower gives to the First Lien Representative and
the Super Senior Representative advance written notice (the “Second Lien
Refinancing Notice”) electing the application of the provisions of this Section
7.02(b) to such Refinancing Indebtedness, provided that no Second Lien
Refinancing Notice shall be required to be given in respect of, and the
provisions of this Section 7.02(b) shall apply automatically to, any Refinancing
Indebtedness incurred under the Second Lien Credit Agreement (including pursuant
to Section 2.25 thereof), and (iii) the holders of such Refinancing
Indebtedness, and the trustee, collateral agent or similar representative of
such holders (to the extent such holders and the trustee, collateral agent or
similar representative of such holders, in such capacity, are not already bound
by the terms of this Agreement), agree in writing to be bound by the terms of
this Agreement pursuant to an amendment effected in accordance with Section
10.05, then (A) such Discharge of Second Lien Secured Obligations shall
automatically be deemed not to have occurred for all purposes of this Agreement,
(B) such Refinancing Indebtedness and all other obligations under the indenture,
credit agreement or other definitive agreement evidencing such Refinancing
Indebtedness (the “New Second Lien Obligations”) shall automatically be treated
as Second Lien Secured Obligations for all purposes of this Agreement (but, for
the avoidance of doubt, shall be subject to the cap limitation in the definition
of the term “Maximum Second Lien Principal Amount”), including for purposes of
the Lien priorities and rights in respect of Collateral set forth herein, (C)
the indenture, credit agreement or other definitive agreement evidencing such
Refinancing Indebtedness and the security and other documents relating thereto
(the “New Second Lien Loan Documents”) shall automatically be treated as the
Second Lien Credit Agreement and the Second Lien Loan Documents and, in the case
of New Second Lien Loan Documents that are security documents, as the Second
Lien Security Documents for all purposes of this Agreement, (D) the trustee,
collateral agent or similar representative for the holders of the New Second
Lien Obligations under the New Second Lien Loan Documents (the “New Second Lien
Representative”) shall be deemed to be the Second Lien Representative for all
purposes of this Agreement and (E) the holders of the Indebtedness under the New
Second Lien Loan Documents shall be deemed to be the Second Lien Lenders for all
purposes of this Agreement.
 
 
SECTION 7.03. No Waiver by First Lien Secured Parties and Super Senior Secured
Parties. Other than with respect to the Second Lien Permitted Actions, nothing
contained herein shall prohibit or in any way limit the First Lien
Representative or any other First Lien Secured Party or the Super Senior
Representative or any other Super Senior Secured Party from opposing,
challenging or objecting to, in any Insolvency or Liquidation Proceeding or
otherwise, any action taken, or any claim made, by the Second Lien
Representative or any other Second Lien Secured Party, including any request by
the Second Lien Representative or any other Second Lien Secured Party for
adequate protection or any exercise by the Second Lien Representative or any
other Second Lien Secured Party of any of its rights and remedies under the
Second Lien Loan Documents or otherwise, or any proposal by the Second Lien
Representative or any other Second Lien Secured Party to provide any DIP
Financing.
 
 
 
40

 
 
SECTION 7.04. Reinstatement. If, in any Insolvency or Liquidation Proceeding or
otherwise, all or part of any payment with respect to the First Lien Secured
Obligations or Super Senior Secured Obligations previously made shall be
rescinded, invalidated, avoided, declared to be fraudulent or preferential, set
aside, or otherwise required to be transferred to a debtor-in-possession,
trustee, receiver or similar Person or the estate of any Grantor (a “Recovery”)
for any reason whatsoever, then the First Lien Secured Obligations or Super
Senior Secured Obligations, as applicable, shall be reinstated to the extent of
the amount so subject to Recovery as if such payment had not occurred (and the
Discharge of First Lien Secured Obligations shall be deemed not to have
occurred) and, if theretofore terminated, this Agreement shall be reinstated in
full force and effect and such prior termination shall not diminish, release,
discharge, impair or otherwise affect the Lien priorities and the relative
rights and obligations of the First Lien Secured Parties, the Super Senior
Secured Parties and the Second Lien Secured Parties provided for herein. Upon
any such reinstatement of First Lien Secured Obligations, or Super Senior
Secured Obligations, as applicable, each Second Lien Secured Party will deliver
to the Controlling First Lien Representative, in accordance with Section 4.02,
any Collateral or Proceeds thereof received between the Discharge of First Lien
Secured Obligations and such reinstatement.
 
SECTION 7.05. Further Assurances. Each of the First Lien Representative, for
itself and on behalf of the other First Lien Secured Parties, the Super Senior
Representative, for itself and on behalf of the other Super Senior Secured
Parties, and the Second Lien Representative, for itself and on behalf of the
other Second Lien Secured Parties, agrees that it will execute, or will cause to
be executed, any and all further documents, agreements and instruments, and take
all such further actions, as may be required under any applicable law, or which
the First Lien Representative, the Super Senior Representative or the Second
Lien Representative may reasonably request, to effectuate the terms of this
Agreement, including the relative Lien priorities provided for herein.
 
ARTICLE VIII.
 

REPRESENTATIONS AND WARRANTIES
 
Each Representative party hereto represents and warrants to the other
Representative as follows:
 
(a) Such Representative is duly organized, validly existing and in good standing
under the laws of the jurisdiction of its organization and has all requisite
power and authority to execute and deliver this Agreement and perform its
obligations hereunder.
 
(b) This Agreement has been duly executed and delivered by such Representative
and constitutes a legal, valid and binding obligation of such Representative,
enforceable in accordance with its terms.
 
(c) Such Representative has been authorized by the First Lien Lenders (in the
case of First Lien Representative) and, the Second Lien Lenders (in the case of
the Second Lien Representative) and the Super Senior Lenders (in the case of the
Super Senior Representative) to enter into this Agreement.
 
 
 
41

 
 
ARTICLE IX.
 

NO RELIANCE; NO LIABILITY; OBLIGATIONS ABSOLUTE
 
SECTION 9.01. No Reliance; Information. Each Representative, for itself and on
behalf of the applicable other Secured Parties, acknowledges that (a) it and
such Secured Parties have, independently and without reliance upon, in the case
of the First Lien Secured Parties, any Second Lien Secured Party or any Super
Senior Secured Party, in the case of the Super Senior Secured Parties, any First
Lien Secured Party or Second Lien Secured Party, and, in the case of the Second
Lien Secured Parties, any First Lien Secured Party or any Super Senior Secured
Party, and based on such documents and information as they have deemed
appropriate, made their own credit analysis and decision to enter into the Loan
Documents to which they are party and (b) it and such Secured Parties will,
independently and without reliance upon, in the case of the First Lien Secured
Parties, any Second Lien Secured Party or Super Senior Secured Party, in the
case of the Super Senior Secured Parties, any First Lien Secured Party or Second
Lien Secured Party, and, in the case of the Second Lien Secured Parties, any
First Lien Secured Party or Super Senior Secured Party, and based on such
documents and information as they shall from time to time deem appropriate,
continue to make their own credit decision in taking or not taking any action
under this Agreement or any other Loan Document to which they are party. The
First Lien Secured Parties, the Super Senior Secured Parties and the Second Lien
Secured Parties shall have no duty to disclose to any Second Lien Secured Party,
any Super Senior Secured Party or to any First Lien Secured Party, respectively,
any information relating to the Borrower or any of the Subsidiaries, or any
other circumstance bearing upon the risk of nonpayment of any of the First Lien
Secured Obligations, the Super Senior Secured Obligations or the Second Lien
Secured Obligations, as the case may be, that is known or becomes known to any
of them or any of their Affiliates. In the event any First Lien Secured Party,
any Super Senior Secured Party or any Second Lien Secured Party, in its sole
discretion, undertakes at any time or from time to time to provide any such
information to, respectively, any Second Lien Secured Party, any Super Senior
Secured Party or any First Lien Secured Party, it shall be under no obligation
(i) to make, and shall not make or be deemed to have made, any express or
implied representation or warranty, including with respect to the accuracy,
completeness, truthfulness or validity of the information so provided, (ii) to
provide any additional information or to provide any such information on any
subsequent occasion or (iii) to undertake any investigation.
 
 
SECTION 9.02. No Warranties or Liability. (a) The First Lien Representative, for
itself and on behalf of the other First Lien Secured Parties, acknowledges and
agrees that, except for the representations and warranties set forth in
Article VIII, neither the Second Lien Representative nor any other Second Lien
Secured Party and neither the Super Senior Representative nor any other Super
Senior Secured Party has made any express or implied representation or warranty,
including with respect to the execution, validity, legality, completeness,
collectability or enforceability of any of the Second Lien Loan Documents or the
Super Senior Loan Documents, the ownership of any Collateral or the perfection
or priority of any Liens thereon. The Second Lien Representative, for itself and
on behalf of the other Second Lien Secured Parties, acknowledges and agrees
that, except for the representations and warranties set forth in Article VIII,
neither the First Lien Representative nor any other First Lien Secured Party and
neither the Super Senior Representative nor any other Super Senior Secured Party
has made any express or implied representation or warranty, including with
respect to the execution, validity, legality, completeness, collectability or
enforceability of any of the First Lien Loan Documents or the Super Senior Loan
Documents, the ownership of any Collateral or the perfection or priority of any
Liens thereon. The Super Senior Representative, for itself and on behalf of the
other Super Senior Secured Parties, acknowledges and agrees that, except for the
representations and warranties set forth in Article VIII, neither the First Lien
Representative nor any other First Lien Secured Party and neither the Second
Lien Representative nor any other Second Lien Secured Party has made any express
or implied representation or warranty, including with respect to the execution,
validity, legality, completeness, collectability or enforceability of any of the
First Lien Loan Documents or the Second Lien Loan Documents, the ownership of
any Collateral or the perfection or priority of any Liens thereon.
 
 
 
42

 
 
(a) The Second Lien Representative and the other Second Lien Secured Parties
shall have no express or implied duty to the First Lien Representative or any
other First Lien Secured Party, and or the Super Senior Representative or any
other Super Senior Secured Party, the First Lien Representative and the other
First Lien Secured Parties shall have no express or implied duty to the Second
Lien Representative or any other Second Lien Secured Party, or the Super Senior
Representative or any other Super Senior Secured Party, and the Super Senior
Representative and the other Super Senior Secured Parties shall have no express
or implied duty to the First Lien Representative or any other First Lien Secured
Party or the Second Lien Representative or any other Second Lien Secured Party
to act or refrain from acting in a manner which allows, or results in, the
occurrence or continuance of a default or an event of default under any First
Lien Loan Document, Super Senior Loan Document and any Second Lien Loan Document
(other than, in each case, this Agreement), regardless of any knowledge thereof
which they may have or be charged with.
 
(b) The Second Lien Representative, for itself and on behalf of the other Second
Lien Secured Parties, agrees no First Lien Secured Party or Super Senior Secured
Party shall have any liability to the Second Lien Representative or any other
Second Lien Secured Party, and hereby waives any claim against any First Lien
Secured Party and any Super Senior Secured Party, arising out of any and all
actions which the First Lien Representative or the other First Lien Secured
Parties or the Super Senior Representative or any other Super Senior Secured
Party may take or permit or omit to take with respect to (i) the First Lien Loan
Documents or the Super Senior Loan Documents (other than this Agreement),
(ii) the collection of the First Lien Secured Obligations or the Super Senior
Secured Obligations or (iii) the maintenance of, the preservation of, the
foreclosure upon or the Disposition of any Collateral.
 
SECTION 9.03. Obligations Absolute. The Lien priorities provided for herein and
the respective rights, interests, agreements and obligations hereunder of the
First Lien Representative and the other First Lien Secured Parties, the Super
Senior Representative and the other Super Senior Secured Parties and the Second
Lien Representative and the other Second Lien Secured Parties shall remain in
full force and effect irrespective of:
 
(a) any lack of validity or enforceability of any Loan Document;
 
(b) any change in the time, place or manner of payment of, or in any other term
of (including, subject to the limitations set forth in Section 7.01(a), the
Refinancing of), all or any portion of the First Lien Secured Obligations and/or
the Super Senior Secured Obligations, it being specifically acknowledged that a
portion of the First Lien Secured Obligations and/or the Super Senior Secured
Obligations consists or may consist of Indebtedness that is revolving in nature,
and the amount thereof that may be outstanding at any time or from time to time
may be increased or reduced and subsequently reborrowed;
 
(c) any amendment, waiver or other modification, whether by course of conduct or
otherwise, of any Loan Document;
 
 
 
43

 
 
(d) the securing of any First Lien Secured Obligations or, any Super Senior
Secured Obligations or any Second Lien Secured Obligations with any additional
collateral or guarantees, or any exchange, release, voiding, avoidance or
non-perfection of any security interest in any Collateral or any other
collateral or any release of any guarantee securing any First Lien Secured
Obligations, Super Senior Secured Obligations or Second Lien Secured
Obligations; or
 
(e) the commencement of an Insolvency or Liquidation Proceeding or any other
circumstances that otherwise might constitute a defense available to, or a
discharge of, the Borrower, any other Grantor or any other Person in respect of
the First Lien Secured Obligations, Super Senior Secured Obligations or this
Agreement, or any of the Second Lien Secured Parties in respect of this
Agreement.
 

 
ARTICLE X.
MISCELLANEOUS
 
SECTION 10.01. Notices. Notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by fax or email, as follows:
 
(a) if to the First Lien Representative, to Wilmington Trust, National
Association, as Collateral Agent, 50 South Sixth Street, Suite 1290,
Minneapolis, MN 55402, Attention: Fusion First Lien Loan Administrator, Email:
jjamesjrose@wilmingtontrust.com, and
 
(b) if to the Super Senior Representative, to Wilmington Trust, National
Association, as Collateral Agent: 50 South Sixth Street, Suite 1290,
Minneapolis, MN 55402. Attention: Fusion Super Senior Loan Administrator. Email:
jrose@wilmingtontrust.com; and
 
(c) (b) if to the Second Lien Representative, to Wilmington Trust, National
Association, as Collateral Agent, 50 South Sixth Street, Suite 1290,
Minneapolis, MN 55402, Attention: Fusion Second Lien Loan Administrator, Email:
jjamesjrose@wilmingtontrust.com.
 
All notices and other communications given to any party hereto in accordance
with the provisions of this Agreement sent by hand or overnight courier service,
or mailed by certified or registered mail, shall be deemed to have been given
when received; notices and other communications sent by fax shall be deemed to
have been given when sent; and notices and other communications sent to an email
address shall be deemed received upon the sender’s receipt of an acknowledgement
from the intended recipient (such as by the “return receipt requested” function,
as available, return email or other written acknowledgement), except that, if
not given during normal business hours for the recipient, shall be deemed to
have been given at the opening of business on the next business day for the
recipient.
 
 
 
44

 
 
SECTION 10.02. Conflicts. In the event of any conflict or inconsistency between
the provisions of this Agreement and the provisions of the other Loan Documents,
the provisions of this Agreement shall control.
 
SECTION 10.03. Effectiveness; Survival. This Agreement shall become effective
when executed and delivered by the parties hereto. All covenants, agreements,
representations and warranties made by any party in this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement. The terms of this
Agreement shall survive, and shall continue in full force and effect, in any
Insolvency or Liquidation Proceeding. The Second Lien Representative, for itself
and on behalf of the other Second Lien Secured Parties, hereby waives any and
all rights the Second Lien Secured Parties may now or hereafter have under
applicable law to revoke this Agreement or any of the provisions of this
Agreement.
 
SECTION 10.04. Severability. In the event any one or more of the provisions
contained in this Agreement should be held invalid, illegal or unenforceable in
any respect, the validity, legality and enforceability of the remaining
provisions contained herein shall not in any way be affected or impaired thereby
(it being understood that the invalidity of a particular provision in a
particular jurisdiction shall not in and of itself affect the validity of such
provision in any other jurisdiction). The parties shall endeavor in good-faith
negotiations to replace the invalid, illegal or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the invalid, illegal or unenforceable provisions.
 
SECTION 10.05. Amendments; Waivers. (a) No failure or delay on the part of any
party hereto in exercising any power or right hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise of any such right or
power, or any abandonment or discontinuance of steps to enforce such a right or
power, preclude any other or further exercise thereof or the exercise of any
other right or power. The rights and remedies of the parties hereto are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have. No waiver of any provision of this Agreement or consent to any
departure by any party therefrom shall in any event be effective unless the same
shall be permitted by Section 10.05(b), and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given.
 
(a) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the First Lien Representative, the Super Senior Representative and the Second
Lien Representative;provided that:
 
(i)  no such agreement shall amend, modify or otherwise affect the rights or
obligations of any Grantor without the Borrower’s prior written consent;
 
 
 
45

 
 
(ii) in connection with any Refinancing contemplated by Section 7.01(a) or
7.01(b), the First Lien Representative, the Super Senior Representative and the
Second Lien Representative shall enter (and are hereby authorized to enter
without the consent of any other Secured Party), at the written request and
expense of the Borrower, into such amendments or other modifications or
supplements of this Agreement as are reasonably necessary or appropriate to add
the new trustee, collateral agent or similar representative in respect of such
Refinancing Indebtedness as a party hereto and to provide such new trustee,
collateral agent or similar representative, and the other holders of such
Refinancing Indebtedness, the rights and obligations hereunder of the
Representative in respect of, or the holders of, the Indebtedness or other First
Lien Secured Obligations, Super Senior Secured Obligations or Second Lien
Secured Obligations being Refinanced and to otherwise reflect such Refinancing
(and in connection therewith to provide for technical modifications to this
Agreement to facilitate the foregoing), it being the intent that such amendments
or other modifications (A) establish that the Liens on any Collateral securing
any Refinancing Indebtedness in respect of First Lien Secured Obligations and/or
Super Senior Secured Obligations will have the same priorities relative to the
Liens on such Collateral securing Second Lien Secured Obligations as the Liens
that secured the Indebtedness being Refinanced had immediately prior to such
Refinancing, (B) establish that the Liens on any Collateral securing any
Refinancing Indebtedness in respect of Second Lien Secured Obligations will have
the same priorities relative to the Liens on such Collateral securing First Lien
Secured Obligations and/or Super Senior Secured Obligations as the Liens that
secured the Indebtedness being Refinanced had immediately prior to such
Refinancing, (C) provide to the parties benefited by the Liens on any Collateral
securing such Refinancing Indebtedness in respect of First Lien Secured
Obligations and/or Super Senior Secured Obligations the same rights and
obligations relative to the parties holding Liens on such Collateral securing
Second Lien Secured Obligations as the parties that were benefited by the Liens
that secured such Indebtedness or other First Lien Secured Obligations and/or
Super Senior Secured Obligations being Refinanced had immediately prior to such
Refinancing and (D) provide to the parties benefited by the Liens on any
Collateral securing such Refinancing Indebtedness in respect of Second Lien
Secured Obligations the same rights and obligations relative to the parties
holding Liens on such Collateral securing First Lien Secured Obligations and/or
Super Senior Secured Obligations as the parties that were benefited by the Liens
that secured such Indebtedness or other Second Lien Secured Obligations being
Refinanced had immediately prior to such Refinancing;
 
 
 
46

 
 
(iii) in connection with the incurrence of any Additional First Lien
Obligations, the First Lien Representative, the Super Senior Representative and
the Second Lien Representative shall enter (and are hereby authorized to enter
without the consent of any other Secured Party), at the written request and
expense of the Borrower, into such amendments or other modifications or
supplements of this Agreement as are reasonably necessary or appropriate to add
an Additional First Lien Obligations Representative as a party hereto, to
provide such Additional First Lien Obligations Representative and the other
holders of such Additional First Lien Obligations rights and obligations
hereunder substantially identical to those of the First Lien Representative and
the other First Lien Secured Parties and the Super Senior Representative and the
other Super Senior Secured Parties (subject, with respect to the exercise of
remedies and certain other rights set forth herein, to the allocation of control
between the First Lien Secured Parties, the Super Senior Secured Parties and the
holders of such Additional First Lien Obligations in the manner agreed by them)
and otherwise to treat such Additional First Lien Obligations and any Liens on
any assets of the Borrower or any Subsidiary securing such Additional First Lien
Obligations in a manner that is substantially identical to the treatment
hereunder of the First Lien Secured Obligations, the Super Senior Secured
Obligations and the First Priority Liens (and in connection therewith to provide
for technical modifications to this Agreement to facilitate the foregoing,
including, for the avoidance of doubt, modifications to the cap limitations (but
not any increase in the aggregate amount of such cap limitations, except to the
extent otherwise permitted by the Second Lien Loan Documents then extant) in the
definition of the term “Maximum First Lien Principal Amount” and in
Section 6.01(a)(ii) (and modifications to related definitions) to include such
Additional First Lien Obligations in such cap limitations in a manner that is
substantially identical to the treatment hereunder of the First Lien Loan
Document Obligations and the First Lien Secured Obligations and the Super Senior
Loan Document Obligations and the Super Senior Secured Obligations); and
 
(iv) in connection with the incurrence of any Additional Second Lien
Obligations, the First Lien Representative, the Super Senior Representative and
the Second Lien Representative shall enter (and are hereby authorized to enter
without the consent of any other Secured Party), at the written request and
expense of the Borrower, into such amendments or other modifications or
supplements of this Agreement as are reasonably necessary or appropriate to add
an Additional Second Lien Obligations Representative as a party hereto, to
provide such Additional Second Lien Obligations Representative and the other
holders of such Additional Second Lien Obligations rights and obligations
substantially similar to those of the Second Lien Representative and the other
Second Lien Secured Parties (subject, with respect to the exercise of remedies
and certain other rights set forth herein, to the allocation of control between
the Second Lien Secured Parties and the holders of such Additional Second Lien
Obligations in the manner agreed by them) and otherwise to treat such Additional
Second Lien Obligations and any Liens on any assets of the Borrower or any
Subsidiary securing such AdditionalSecond Lien Obligations in a manner that
reflects the status thereof as Additional Second Lien Obligations secured on a
basis, and Liens that are, junior to the First Priority Liens and the Liens
securing any Additional First Lien Obligations (and in connection therewith to
provide for technical modifications to this Agreement to facilitate the
foregoing).
 
 
 
47

 
 
(b) Notwithstanding the terms of Section 10.05(b), in the event that the Second
Lien Representative has not commenced the actions contemplated by
Section 10.05(b)(ii) or 10.05(b)(iii) in connection with any permitted
Refinancing of the First Lien Secured Obligations or Super Senior Secured
Obligations or the incurrence of any Additional First Lien Obligations, as
applicable, within 10 Business Days after the delivery by the Borrower to the
Second Lien Representative of a written request to do so, then, unless the
Second Lien Representative has provided written notice to the Borrower and, the
First Lien Representative and the Super Senior Representative within such 10
Business Day period setting forth in reasonable detail the basis for its
determination that it is not required to take such action in accordance with
Section 10.05(b)(ii) or 10.05(b)(iii), as applicable, any of the First Lien
Representative or the Super Senior Representative, without the consent of the
Second Lien Representative, is authorized to amend or otherwise modify this
Agreement in the manner set forth in Section 10.05(b)(ii) or 10.05(b)(iii), as
applicable;provided that such Refinancing or Additional First Lien Obligations,
as applicable (and any Liens relating thereto), are permitted under the Second
Lien Loan Documents then extant.
 
(c) Notwithstanding the terms of Section 10.05(b), in the event that the First
Lien Representative does not take the actions contemplated by Section
10.05(b)(ii) or 10.05(b)(iv) in connection with any permitted Refinancing of the
Second Lien Secured Obligations or the incurrence of any Additional Second Lien
Obligations, as applicable, within 10 Business Days after the delivery by the
Borrower to the First Lien Representative of a written request to do so, then,
unless the First Lien Representative has provided written notice to the Borrower
and the Second Lien Representative within such 10 Business Day period setting
forth in reasonable detail the basis for its determination that it is not
required to take such action in accordance with Section 10.05(b)(ii) or
10.05(b)(iv), as applicable, the Second Lien Representative, without the consent
of the First Lien Representative, is authorized to amend or otherwise modify
this Agreement in the manner set forth in Section 10.05(b)(ii) or 10.05(b)(iv),
as applicable;provided that such Refinancing or Additional Second Lien
Obligations, as applicable (and any Liens relating thereto), are permitted under
the First Lien Loan Documents then extant.
 
(d) Notwithstanding the terms of Section 10.05(b), in the event that the Super
Senior Representative does not take the actions contemplated by Section
10.05(b)(ii) or 10.05(b)(iv) in connection with any permitted Refinancing of the
Second Lien Secured Obligations or the incurrence of any Additional Second Lien
Obligations, as applicable, within 10 Business Days after the delivery by the
Borrower to the Super Senior Representative of a written request to do so, then,
unless the Super Senior Representative has provided written notice to the
Borrower and the Second Lien Representative within such 10 Business Day period
setting forth in reasonable detail the basis for its determination that it is
not required to take such action in accordance with Section 10.05(b)(ii) or
10.05(b)(iv), as applicable, the Second Lien Representative, without the consent
of the Super Senior Representative, is authorized to amend or otherwise modify
this Agreement in the manner set forth in Section 10.05(b)(ii) or 10.05(b)(iv),
as applicable; provided that such Refinancing or Additional Second Lien
Obligations, as applicable (and any Liens relating thereto), are permitted under
the Super Senior Loan Documents then extant.
 
SECTION 10.06. Subrogation. The Second Lien Representative, for itself and on
behalf of the other Second Lien Secured Parties, hereby waives any rights of
subrogation it or they may acquire as a result of any payment hereunder until
the Discharge of First Lien Secured Obligations has occurred;provided, however,
that, as between the Borrower and the other Grantors, on the one hand, and the
Second Lien Secured Parties, on the other hand, any such payment that is paid
over to the First Lien Representative or the Super Senior Representative
pursuant to this Agreement shall be deemed not to reduce any of the Second Lien
Secured Obligations unless and until the Discharge of First Lien Secured
Obligations shall have occurred and the First Lien Representative or the Super
Senior Representative, as applicable, delivers any such payment to the Second
Lien Representative.
 
 
 
48

 
 
SECTION10.7. APPLICABLE LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS;
WAIVERS. (a) THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER (INCLUDING ANY CLAIMS SOUNDING IN CONTRACT LAW OR TORT LAW ARISING OUT
OF THE SUBJECT MATTER HEREOF AND ANY DETERMINATIONS WITH RESPECT TO
POST-JUDGMENT INTEREST) SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD
TO CONFLICT OF LAWS PRINCIPLES THEREOF THAT WOULD RESULT IN THE APPLICATION OF
ANY LAW OTHER THAN THE LAW OF THE STATE OF NEW YORK.
 
(a) ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST ANY PARTY HERETO OR ANY OTHER
SECURED PARTY OR GRANTOR ARISING OUT OF OR RELATING TO THIS AGREEMENT SHALL BE
BROUGHT EXCLUSIVELY IN ANY FEDERAL COURT OF THE UNITED STATES OF AMERICA SITTING
IN THE BOROUGH OF MANHATTAN OR, IF THAT COURT DOES NOT HAVE SUBJECT MATTER
JURISDICTION, IN ANY STATE COURT LOCATED IN THE CITY AND COUNTY OF NEW YORK. BY
EXECUTING AND DELIVERING THIS AGREEMENT, EACH REPRESENTATIVE, FOR ITSELF AND ITS
RELATED SECURED PARTIES AND ITS AND THEIR PROPERTIES, IRREVOCABLY (I) ACCEPTS
GENERALLY AND UNCONDITIONALLY THE EXCLUSIVE JURISDICTION AND VENUE OF SUCH
COURTS, (II) WAIVES ANY DEFENSE OF FORUM NON CONVENIENS, (III) AGREES THAT
SERVICE OF ALL PROCESS IN ANY SUCH PROCEEDING IN ANY SUCH COURT MAY BE MADE BY
REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, TO THE APPLICABLE PARTY
AT ITS ADDRESS PROVIDED IN ACCORDANCE WITH SECTION 10.01, (IV) AGREES THAT
SERVICE AS PROVIDED IN CLAUSE (III) ABOVE IS SUFFICIENT TO CONFER PERSONAL
JURISDICTION OVER IT AND ITS PROPERTY IN ANY SUCH PROCEEDING IN ANY SUCH COURT,
AND OTHERWISE CONSTITUTES EFFECTIVE AND BINDING SERVICE IN EVERY RESPECT AND
(V) AGREES THAT A FINAL JUDGMENT IN ANY SUCH PROCEEDING MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
 
(b) BY EXECUTING AND DELIVERING THIS AGREEMENT, EACH REPRESENTATIVE, FOR ITSELF
AND ITS RELATED SECURED PARTIES AND ITS AND THEIR PROPERTIES, IRREVOCABLY AGREES
THAT THE ONLY NECESSARY PARTIES TO ANY AND ALL JUDICIAL PROCEEDINGS ARISING OUT
OF OR RELATING TO THIS AGREEMENT SHALL BE THE PARTIES HERETO, EXCEPT WHERE IN
ANY SUCH JUDICIAL PROCEEDING RELIEF (INCLUDING INJUNCTIVE RELIEF OR THE RECOVERY
OF MONEY) IS BEING SOUGHT DIRECTLY AGAINST OR FROM A PERSON THAT IS NOT A PARTY.
WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, AND CONSISTENT WITH THE
PROVISIONS OF SECTIONS 10.13, NONE OF THE FIRST LIEN SECURED PARTIES (OTHER THAN
THE FIRST LIEN REPRESENTATIVE), SUPER SENIOR SECURED PARTIES (OTHER THAN THE
SUPER SENIOR REPRESENTATIVE) OR THE SECOND LIEN SECURED PARTIES (OTHER THAN THE
SECOND LIEN REPRESENTATIVE) SHALL BE NECESSARY OR OTHERWISE APPROPRIATE PARTIES
TO ANY SUCH JUDICIAL PROCEEDINGS, UNLESS IN SUCH JUDICIAL PROCEEDING SUMS ARE
BEING SOUGHT TO BE RECOVERED DIRECTLY FROM SUCH PERSONS, INCLUDING PURSUANT TO
SECTION 4.02, OR THE PROVISIONS OF THIS AGREEMENT ARE SOUGHT TO BE ENFORCED
DIRECTLY AGAINST SUCH PERSONS.
 
 
 
49

 
 
SECTION 10.08. WAIVER OF JURY TRIAL. EACH REPRESENTATIVE, FOR ITSELF AND ON
BEHALF OF ITS RELATED SECURED PARTIES, HEREBY WAIVES ITS AND THEIR RESPECTIVE
RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING
UNDER THIS AGREEMENT. THE SCOPE OF THIS WAIVER IS INTENDED TO BE
ALL-ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE FILED IN ANY COURT AND THAT
RELATE TO THE SUBJECT MATTER HEREOF, INCLUDING CONTRACT CLAIMS, TORT CLAIMS,
BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW AND STATUTORY CLAIMS. EACH
REPRESENTATIVE, FOR ITSELF AND ON BEHALF OF ITS RELATED SECURED PARTIES,
ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL INDUCEMENT TO ENTER INTO THIS
AGREEMENT AND THAT EACH HAS ALREADY RELIED ON THIS WAIVER IN ENTERING INTO THIS
AGREEMENT, AND THAT EACH WILL CONTINUE TO RELY ON THIS WAIVER IN ITS RELATED
FUTURE DEALINGS. EACH REPRESENTATIVE, FOR ITSELF AND ON BEHALFOF ITS RELATED
SECURED PARTIES, FURTHER WARRANTS AND REPRESENTS THAT IT HAS REVIEWED THIS
WAIVER WITH ITS LEGAL COUNSEL AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS
JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL. THIS WAIVER IS
IRREVOCABLE, MEANING THAT IT MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING
(OTHER THAN BY A MUTUAL WRITTEN WAIVER SPECIFICALLY REFERRING TO THIS SECTION
10.08 AND EXECUTED BY EACH OF THE PARTIES HERETO), AND THIS WAIVER SHALL APPLY
TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS, OR MODIFICATIONS HERETO. IN
THE EVENT OF LITIGATION, THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A
TRIAL BY THE COURT.
 
SECTION 10.09. Parties in Interest. (a) The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns, as well as the other First Lien Secured
Parties, Super Senior Secured Parties and Second Lien Secured Parties, all of
whom are intended to be bound by, and to be third party beneficiaries of, this
Agreement. Other than with respect to Sections 7.02, 10.05(b), 10.05(c), and
10.05(d), which shall also inure to the benefit of the Borrower, no other
Person, including any trustee, debtor-in-possession, creditor trust or other
representative of an estate or creditor of any Grantor (including where such
estate or creditor representative is the beneficiary of a Lien securing
Collateral by virtue of the avoidance of such Lien in an Insolvency or
Liquidation Proceeding), shall have or be entitled to assert rights or benefits
hereunder.
 
(a) If eitherany of the First Lien Representative, the Super Senior
Representative or the Second Lien Representative resigns or is replaced pursuant
to the First Lien Loan Documents, the Super Senior Loan Documents or the Second
Lien Loan Documents, as applicable, its successor will be party to this
Agreement with all the rights, and subject to all the obligations of the
predecessor First Lien Representative, Super Senior Representative or the Second
Lien Representative, as applicable, of this Agreement.
 
 
 
50

 
 
SECTION 10.10. Specific Performance. Each Representative may demand specific
performance of this Agreement and, on behalf of itself and the respective other
Secured Parties, hereby irrevocably waives any defense based on the adequacy of
a remedy at law and any other defense that might be asserted to bar the remedy
of specific performance in any action which may be brought by the respective
Secured Parties. No bond shall be required as a condition to the specific
performance by any Secured Parties.
 
SECTION 10.11. Headings. Article and Section headings used herein and the Table
of Contents hereto are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.
 
SECTION 10.12. Counterparts. This Agreement may be executed in counterparts (and
by different parties hereto on different counterparts), each of which shall
constitute an original but all of which when taken together shall constitute a
single contract, and shall become effective as provided in Section 10.03.
Delivery of an executed signature page to this Agreement by facsimile or in
electronic format (i.e., “pdf” or “tif”) shall be as effective as delivery of a
manually signed counterpart of this Agreement.
 
SECTION 10.13. Provisions Solely to Define Relative Rights. The provisions of
this Agreement are and are intended solely for the purpose of defining the
relative rights of the First Lien Secured Parties and the Super Senior Secured
Parties, on the one hand, and the Second Lien Secured Parties, on the other
hand. Except as expressly provided in Section 10.09(a), none of the Borrower or
any other Grantor or any other creditor thereof shall have any rights or
obligations, and none of the Borrower, any other Grantor or any Guarantor may
rely on the terms hereof. Nothing in this Agreement is intended to or shall
impair the obligations of the Borrower or any other Grantor or any Guarantor,
which are absolute and unconditional, to pay the First Lien Secured Obligations,
the Super Senior Secured Obligations and the Second Lien Secured Obligations as
and when the same shall become due and payable in accordance with their terms.
 
SECTION 10.14. Intercreditor Agreement Acknowledgement. Reference is made to the
Intercreditor Agreement Acknowledgement, substantially in the form of Annex II
hereto, executed and delivered in respect of this Agreement (a) on the date
hereof by the Borrower and each other Grantor that is a Grantor on the date
hereof and (b) after the date hereof, pursuant to the terms of the Credit
Agreements and the Super Senior Credit Agreement, by each Subsidiary that
becomes a Grantor after the date hereof.
 
SECTION 10.15. Dealings with Borrower, Grantors and Guarantors. Upon any
application, demand or request by the Borrower or any other Grantors or
Guarantors to any Representative to take or permit any action under any of the
provisions of this Agreement or under any Security Document (if such action is
subject to the provisions hereof), the Borrower or such other Grantor or
Guarantor, as appropriate, shall furnish to such Representative a certificate of
an authorized officer (an “Officer’s Certificate”) stating that all conditions
precedent, if any provided for in this Agreement or such Security Document, as
the case may be, relating to the proposed action have been complied with, except
that in the case of any such application, demand or request as to which the
furnishing of such document is specifically required by any provisions of this
Agreement or any Security Document relating to such particular application,
demand or request, no additional certificate or opinion need be furnished.
 
 
 
51

 
 
SECTION 10.16. Agents and Representatives. It is understood and agree that (a)
the First Lien Representative is entering into this Agreement in its capacity as
administrative agent and collateral agent under the First Lien Credit Agreement
and the provisions of Section 9 of the First Lien Credit Agreement applicable to
the Agents (as defined therein) thereunder shall also apply to the First Lien
Representative hereunder and (b) the Super Senior Representative is entering
into this Agreement in its capacity as administrative agent and collateral agent
under the Super Senior Credit Agreement and the provisions of Section 9 of the
Super Senior Credit Agreement applicable to the Agents (as defined therein)
thereunder shall also apply to the Super Senior Representative hereunder and (c)
the Second Lien Representative is entering into this Agreement in its capacity
as administrative agent and collateral agent under the Second Lien Credit
Agreement and the provisions of Section 9 of the Second Lien Credit Agreement
applicable to the Agents (as defined therein) thereunder shall also apply to the
Second Lien Representative hereunder.
 
[Signature pages follow.]
 
 
52

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
 
 
WILMINGTON TRUST, NATIONAL ASSOCIATION, as First Lien Representative,
 
By
/s/ Jamie Roseberg
 
Name: Jamie Roseberg
Title: Banking Officer
 
 

 
 
WILMINGTON TRUST, NATIONAL ASSOCIATION, as Second Lien Representative,
 
By
/s/ Jamie Roseberg
 
Name: Jamie Roseberg
Title: Banking Officer
 
 

 
 
[Signature Page to Fusion Intercreditor Agreement]
 

  ANNEX I
INTERCREDITOR AGREEMENT ACKNOWLEDGEMENT
 
Reference is made to the Intercreditor Agreement dated as of May 4, 2018 (as
amended, supplemented or otherwise modified from time to time, the
“Intercreditor Agreement”), among Wilmington Trust, National Association, as
First Lien Representative, Wilmington Trust, National Association, as Second
Lien Representative, each Additional First Lien Obligations Representative that
may become a party thereto and each Additional Second Lien Obligations
Representative that may become a party thereto. Capitalized terms used but not
defined herein have the meanings assigned thereto in the Intercreditor
Agreement.
 
1.           Acknowledgements and Agreements. Each of Fusion Connect, Inc., a
Delaware corporation (the “Borrower”), and each of the undersigned Subsidiaries
of the Borrower (together with the Borrower, collectively, the “Grantors”)
acknowledges that it has received a copy of the Intercreditor Agreement and
consents thereto, agrees to recognize all rights granted thereby to the First
Lien Representative, the other First Lien Secured Parties, the Super Senior
Representative, the other Super Senior Secured Parties, the Second Lien
Representative and the other Second Lien Secured Parties, and agrees that it
will not do any act or perform any obligation that is not in accordance with the
agreements set forth in the Intercreditor Agreement. Each Grantor further
acknowledges and agrees that (i) as between the Grantors and the First Lien
Representative and the other First Lien Secured Parties, the First Lien Loan
Documents remain in full force and effect as written and are in no way modified
by the Intercreditor Agreement and nothing in the Intercreditor Agreement shall
impair the obligations of the Grantors to pay principal, interest, fees and
other amounts as provided in the First Lien Loan Documents, (ii) as between the
Grantors and the Super Senior Representative and the other Super Senior Secured
Parties, the Super Senior Loan Documents remain in full force and effect as
written and are in no way modified by the Intercreditor Agreement and nothing in
the Intercreditor Agreement shall impair the obligations of the Grantors to pay
principal, interest, fees and other amounts as provided in the Super Senior Loan
Documents, (iii) as between the Grantors and the Second Lien Representative and
the other Second Lien Secured Parties, the Second Lien Loan Documents remain in
full force and effect as written and are in no way modified by the Intercreditor
Agreement and nothing in the Intercreditor Agreement shall impair the
obligations of the Grantors to pay principal, interest, fees and other amounts
as provided in the Second Lien Loan Documents, (iii) except as expressly
provided in Section 10.09(a) of the Intercreditor Agreement, no Grantor is a
beneficiary or third party beneficiary of the Intercreditor Agreement and (iv)
except as expressly provided in Section 10.09(a) of the Intercreditor Agreement,
no Grantor is a beneficiary or third party beneficiary of the Intercreditor
Agreement and (v) except as expressly provided in Section 10.09(a) of the
Intercreditor Agreement, no Grantor has any rights under the Intercreditor
Agreement, no Grantor may assert or enforce any rights or benefits under the
Intercreditor Agreement, and no Grantor may rely on the terms of the
Intercreditor Agreement.
 
 
 

 
 
2.           Notices. Notices and other communications to the Borrower or any
other Grantor hereunder and under the Intercreditor Agreement shall be in
writing and shall be delivered by hand or overnight courier service, or mailed
by certified or registered mail to it at (or to it in c/o) Fusion Connect, Inc.,
420 Lexington Avenue, Suite 1718, New York, New York 10170, Attention: James P.
Prenetta, Jr., Executive Vice President and General Counsel.
 
All notices and other communications given to the Borrower or any other Grantor
in accordance with the provisions hereof sent by hand or overnight courier
service, or mailed by certified or registered mail, shall be deemed to have been
given when received; except that, if not given during normal business hours for
the recipient, shall be deemed to have been given at the opening of business on
the next business day for the recipient.
 
3.           Counterparts. This Acknowledgement may be executed in counterparts
(and by different parties hereto on different counterparts), each of which shall
constitute an original but all of which when taken together shall constitute a
single contract. Delivery of an executed signature page to this Acknowledgement
by facsimile transmission or in electronic format (i.e., “pdf” or “tif”) shall
be as effective as delivery of a manually signed counterpart of this
Acknowledgement.
 
4.           Additional Subsidiaries. Pursuant to the Credit Agreements and the
Super Senior Credit Agreement, certain Subsidiaries not party hereto on the date
hereof may be required to enter into this Acknowledgement. Upon execution and
delivery to the Representatives after the date hereof by any Subsidiary of a
counterpart signature page hereto, such Subsidiary shall become a party hereto
with the same force and effect as if originally named as such herein. The
execution and delivery of such a counterpart signature page shall not require
the consent of any party hereto. The rights and obligations under this
Acknowledgement of each other party hereto shall remain in full force and effect
notwithstanding the addition of any new Subsidiary as a party to this
Acknowledgement.
 
5.           APPLICABLE LAW. THIS ACKNOWLEDGEMENT AND THE RIGHTS AND OBLIGATIONS
OF THE PARTIES HEREUNDER (INCLUDING ANY CLAIMS SOUNDING IN CONTRACT LAW OR TORT
LAW ARISING OUT OF THE SUBJECT MATTER HEREOF AND ANY DETERMINATIONS WITH RESPECT
TO POST-JUDGMENT INTEREST) SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD
TO CONFLICT OF LAWS PRINCIPLES THEREOF THAT WOULD RESULT IN THE APPLICATION OF
ANY LAW OTHER THAN THE LAW OF THE STATE OF NEW YORK.
 
6.           Credit Document. This Acknowledgement shall constitute a First Lien
Loan Document, a Super Senior Loan Document and a Second Lien Loan Document.
 
7.           Miscellaneous. The provisions of Sections 10.07(b), 10.07(c) and
10.08 of the Intercreditor Agreement will apply with like effect to this
Acknowledgement, mutatis mutandis, as though the references therein to each
party thereto or each Representative refer instead to each Grantor. The First
Lien Representative, the other First Lien Secured Parties, the Super Senior
Representative, the other Super Senior Secured Parties, the Second Lien
Representative and the other Second Lien Secured Parties are the intended
beneficiaries of this Acknowledgement.
 
[Signature pages follow.]
 
 

 
ACKNOWLEDGED AS OF THE DATE FIRST WRITTEN ABOVE:
 
FUSION CONNECT, INC.,FUSION NBS ACQUISITION CORP.,FUSION LLC,FUSION BCHI
ACQUISITION LLC,BIRCH COMMUNICATIONS, LLC,CBEYOND, INC.,CBEYOND COMMUNICATIONS,
LLC,
BIRCH MANAGEMENT LLC,BIRCH TELECOM, LLC,BIRCH TEXAS HOLDINGS, INC.,BIRCH TELECOM
OF KANSAS, LLC,BIRCH TELECOM OF OKLAHOMA, LLC,BIRCH TELECOM OF MISSOURI,
LLC,BIRCH TELECOM OF TEXAS LTD., L.L.P.,BIRCAN HOLDINGS, LLC,
PRIMUS HOLDINGS, INC.,
FUSION MPHC ACQUISITION CORP.,
 
 
by
 
James P. Prenetta, Jr.
 
 
Name: James P. Prenetta, Jr.
Title: Executive Vice President and General Counsel
 
 
 
 

 
 
 
 
 
 
[Signature Page to Acknowledgment to Fusion Intercreditor Agreement]
 

ANNEX III
 
Provision for the Second Lien Security Documents
 
“Reference is made to the Intercreditor Agreement dated as of May 4, 2018 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Intercreditor Agreement”), among Wilmington Trust, National Association, as
First Lien Representative (as defined therein), Wilmington Trust, National
Association, as Second Lien Representative (as defined therein), each Additional
First Lien Obligations Representative (as defined therein) that may become a
party thereto and each Additional Second Lien Obligations Representative (as
defined therein) that may become a party thereto. Notwithstanding anything
herein to the contrary, the lien and security interest granted to the
[Collateral Agent], for the benefit of the [Secured Parties], pursuant to this
Agreement and the exercise of any right or remedy by the [Collateral Agent] and
the other [Secured Parties] hereunder are subject to the provisions of the
Intercreditor Agreement. In the event of any conflict or inconsistency between
the provisions of the Intercreditor Agreement and this Agreement, the provisions
of the Intercreditor Agreement shall control.”
 
 
 
 

 
 
